

Exhibit 10.36


Tenant: Inovio Pharmaceuticals, Inc.
Premises: Suite 110, 660 W. Germantown Pike


LEASE
THIS LEASE ("Lease") entered into as of the 5th day of March, 2014, between
BRANDYWINE OPERATING PARTNERSHIP, LP, a Delaware limited partnership
("Landlord"), and INOVIO PHARMACEUTICALS, INC., a Delaware corporation
("Tenant").
WITNESSETH
In consideration of the mutual covenants herein set forth, and intending to be
legally bound, the parties hereto covenant and agree as follows:
1.SUMMARY OF DEFINED TERMS.
The following defined terms, as used in this Lease, shall have the meanings and
shall be construed as set forth below:
(a)    "Building": The Building located at 660 W. Germantown Pike, Plymouth
Meeting, Pennsylvania.
(b)    "Project": The Building, the land and all other improvements located at
Plymouth Meeting Executive Campus.
(c)    "Premises": Suite No. 110, which the parties stipulate and agree is a
20,858 rentable square foot portion of the first (1st) floor of the Building
shown on the space plan attached hereto as Exhibit "A" and made a part hereof.
(d)    “Commencement Date”: The date that is the earlier of: (i) when Tenant,
with Landlord's prior consent, assumes possession of the Premises for its
Permitted Uses (as hereinafter defined); or (ii) the Landlord’s Work has been
Substantially Completed (as defined in Exhibit “E” attached hereto).
(e)    "Term": Commencing on the Commencement Date for a period ending on the
last day of the calendar month that is One Hundred Thirty Eight (138) months
thereafter.
(f)    “Expiration Date”: The last day of the Term.
(g)    "Fixed Rent":

1

--------------------------------------------------------------------------------



TIME PERIOD
RENT PER R.S.F.
MONTHLY INSTALLMENTS
ANNUALIZED FIXED RENT
Abatement Period
$0.00
$0.00
$0.00
Fixed Rent Start Date – end of Rent Year 1
$28.00
$48,668.67
$584,024.00
Rent Year 2
$28.56
$49,642.04
$595,704.48
Rent Year 3
$29.13
$50,634.88
$607,618.57
Rent Year 4
$29.71
$51,647.58
$619,770.94
Rent Year 5
$30.31
$52,680.53
$632,166.36
Rent Year 6
$30.91
$53,734.14
$644,809.69
Rent Year 7
$31.53
$54,808.82
$657,705.88
Rent Year 8
$32.16
$55,905.00
$670,860.00
Rent Year 9
$32.81
$57,023.10
$684,277.20
Rent Year 10 – Expiration Date
$33.46
$58,163.56
$697,962.74



(h)    “Rent Year” means, with respect to the first (1st) Rent Year, the period
that begins on the Fixed Rent Start Date and ends on the last day of the
calendar month preceding the month in which the first (1st) anniversary of the
Commencement Date occurs; thereafter each succeeding Rent Year shall commence on
the day following the end of the preceding Rent Year and shall extend for twelve
(12) consecutive months; provided, however, the final Rent Year shall expire on
the Expiration Date. If the Commencement Date is not the first day of a calendar
month, then the Fixed Rent due for the partial month commencing on the
Commencement Date shall be prorated based on the number of days in such month.
(i)    “Abatement Period” shall mean the period that begins on the Commencement
Date and ends on the day immediately prior to the eighteenth (18th)-month
anniversary of the Commencement Date. Notwithstanding the foregoing, if at any
time during the Term an Event of Default (as hereinafter defined) occurs, then
the Abatement Period shall immediately become void, and the monthly Fixed Rent
due for the Abatement Period shall equal the amount of Fixed Rent due
immediately following the Fixed Rent Start Date. Notwithstanding anything to the
contrary, during the Abatement Period, Tenant shall pay to Landlord: (i)
Tenant’s Share of Janitorial Expenses; (ii) all utilities as set forth in
Section 5 hereof and (iii) all other amounts due under this Lease (excluding,
however, all Operating Expenses and Fixed Rent).
(j)    “Fixed Rent Start Date” shall mean the day immediately following the end
of the Abatement Period.
(k)    "Security Deposit": $48,668.67.
(l)    “Estimated Occupancy Date": June 16, 2014.
(m)    "Tenant's Share": 13.51%;
(n)    “Base Year”: 2014.
(o)    “Rentable Area":         Premises 20,858 ft.
Building 154,392 ft.
(p)    "Permitted Uses": Tenant's use of the Premises shall be limited to
general office use and storage incidental thereto. Tenant's rights to use the
Premises shall be subject to all applicable laws and governmental rules and
regulations and to all reasonable requirements of the insurers of the Building.
(q)    "Broker” Skyline Commercial Real Estate

2

--------------------------------------------------------------------------------



(r)    "Notice Address/Contact"
If to Tenant prior to the Commencement Date:
1787 Sentry Parkway West
Building 18, Suite 400
Blue Bell, PA 19422
Attn:Thomas S. Kim
Phone:(267) 440-4203
E-mail:tkim@inovio.com




with a copy to:




Inovio Pharmaceuticals, Inc.
10480 Wateridge Circle
San Diego, CA 92121
Attn: Peter Kies, CFO
Phone:(858) 410-3108
E-mail:pkies@inovio.com


If to Tenant after the Commencement Date:


660 W. Germantown Pike, Suite 110
Plymouth Meeting, PA 19462
Attn: Thomas S. Kim
Phone: :(267) 440-4203
E-mail: tkim@inovio.com




with a copy to:


Inovio Pharmaceuticals, Inc.
10480 Wateridge Circle
San Diego, CA 92121
Attn: Peter Kies, CFO
Phone: :(858) 410-3108
E-mail: pkies@inovio.com


and to Landlord:


Brandywine Operating Partnership, L.P.
555 East Lancaster Ave., Suite 100
Radnor, PA 19087
Attn: Jeff DeVuono
Phone No. 610-325-5600
E-mail: jeff.devuono@bdnreit.com




with a copy to:


Brandywine Realty Trust
555 East Lancaster Ave. Suite 100
Radnor, PA 19087
Attn: Brad A. Molotsky
Phone No. 610-325-5600
E-mail: Legal.Notices@bdnreit.com





(s)    "Tenant's North American Industry Classification Number": 3841
(t)    “Additional Rent”: All sums of money or charges required to be paid by
Tenant under this Lease other than Fixed Rent, whether or not such sums or
charges are designated as “Additional Rent”.
(u)    “Rent”: All monthly installments of Annual Fixed Rent and Additional Rent
payable by Tenant to Landlord under this Lease.
2.    PREMISES.    
(a)    Landlord does hereby lease, demise and let unto Tenant and Tenant does
hereby hire and lease from Landlord the Premises for the Term, upon the
provisions, conditions and limitations set forth herein.
(b)    Landlord shall cause to be constructed the Landlord’s Work (as defined in
Exhibit “E”), as set forth in Exhibit “E” attached hereto
3.    TERM.
(a)    The Term of this Lease shall commence ("Commencement Date") on the date
which is the earlier of: (i) when Tenant, with Landlord's prior consent, assumes
possession of the Premises for its Permitted Uses (as hereinafter defined); or
(ii) the Premises has been Substantially Completed (as hereinafter defined). The
Term shall expire on the last day of the calendar month that is One Hundred
Thirty-Eight (138) months after the Commencement Date. The Commencement Date
shall be confirmed by Landlord and Tenant by the execution of a Confirmation of
Lease Term (“COLT”) in the form attached hereto as Exhibit "B". If Tenant fails
to execute or object to the COLT within ten (10) business days after its
delivery, Landlord’s determination of such dates shall be deemed accepted.

3

--------------------------------------------------------------------------------



(b)    Upon notification by Landlord, Landlord and Tenant shall schedule a
pre-occupancy inspection of the Premises which inspection shall occur in or
around the time that Landlord's Work is Substantially Completed and at which
time a punchlist of outstanding items, if any, shall be completed. Within thirty
(30) days thereafter, Landlord shall complete the punchlist items to Tenant’s
reasonable satisfaction.
(c)    In the event that the Premises are not ready for Tenant's occupancy at
the time herein fixed for the beginning of the Term of this Lease, because of
any alterations or construction now or hereafter being carried on either to the
Premises or the Building (unless such alterations are being done by Tenant or
Tenant's contractor, in which case there shall be no suspension or proration of
rental or other sums), or because of any restrictions, limitations or delays
caused by government regulations or governmental agencies, this Lease and the
Term hereof shall not be affected thereby, nor shall Tenant be entitled to make
any claim for or receive any damages whatsoever from Landlord; provided,
however, no rent or other sums herein provided to be paid by Tenant shall become
due until the Premises are Substantially Completed and deemed by Landlord to be
ready for Tenant's occupancy, and until that time, the rent and other sums due
hereunder shall be suspended.
4.    FIXED RENT; SECURITY DEPOSIT.
(a)    Commencing on the Fixed Rent Start Date, Tenant shall pay to Landlord
without notice or demand, and without set-off, deduction or counterclaim the
annual Fixed Rent payable in the monthly installments of Fixed Rent as set forth
in Section 1, in advance on the first day of each calendar month during the Term
by (i) check payable to Landlord, sent to Brandywine Operating Partnership, LP,
P.O. Box 11951, Newark, NJ 07101-4951; (ii) electronic fund transfer through the
Automated Clearing House network or similar system designated by Landlord, to
the extent available (“ACH”) or (iii) wire transfer of immediately available
funds to the account at Wells Fargo Bank, account no. 2030000359075 ABA #
121000248 and Tenant shall notify Landlord of each such wire transfer by
facsimile to 610-325-5622 (or such other facsimile number provided by Landlord
to Tenant). All payments must include the following information: Building #586
and Lease #_____. The Lease # will be provided to Tenant in the COLT. The first
full month's installment of Fixed Rent and the Security Deposit shall be paid to
Landlord upon the execution of this Lease by Tenant.
(b)    In the event any Fixed Rent or Additional Rent, charge, fee or other
amount due from Tenant under the terms of this Lease are not paid to Landlord
when due, Tenant shall also pay as Additional Rent a service and handling charge
equal to five percent (5%) of the total payment then due. The aforesaid late fee
shall begin to accrue on the initial date of a payment due date, irrespective of
any grace period granted hereunder. This provision shall not prevent Landlord
from exercising any other remedy herein provided or otherwise available at law
or in equity in the event of any Event of Default by Tenant. Notwithstanding
anything herein to the contrary, upon Tenant’s written request, Landlord agrees
to waive the above referenced late fee one (1) time during any twelve (12)
consecutive months of the Term or extensions thereto.
(c)    Tenant shall be required to pay the Security Deposit (“Collateral"), as
security for the prompt, full and faithful performance by Tenant of each and
every provision of this Lease and of all obligations of Tenant hereunder. No
interest shall be paid to Tenant on the Collateral, and Landlord shall have the
right to commingle the Collateral with other Security Deposits held by Landlord.
If Tenant fails to perform any of its obligations hereunder, Landlord may use,
apply or retain the whole or any part of the Collateral for the payment of (i)
any rent or other sums of money which Tenant may not have paid when due, (ii)
any sum expended by Landlord on Tenant's behalf in accordance with the
provisions of this Lease, and/or (iii) any sum which Landlord may expend or be
required to expend by reason of Tenant's default, including, without limitation,
any damage or deficiency in or from the reletting of the Premises as provided in
this Lease. The use, application or retention of the Collateral, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by law (it being intended that Landlord
shall not first be required to proceed against the Collateral) and shall not
operate as either liquidated damages or as a limitation on any recovery to which
Landlord may otherwise be entitled. If any portion of the Collateral is used,
applied or retained by Landlord for the purposes set forth above, Tenant agrees,
within ten (10) days after the written demand therefor is made by Landlord, to
deposit cash with the Landlord in an amount sufficient to restore the Collateral
to its original amount. In addition to the foregoing, if Tenant defaults
(irrespective of the fact that Tenant cured such default) more than once in its
performance of a monetary obligation and such monetary defaults aggregate in
excess of $20,000 under this Lease, Landlord may require Tenant to increase the
Collateral to the greater of twice the (i) Fixed Rent paid monthly, or (ii) the
initial amount of the Collateral.

4

--------------------------------------------------------------------------------



(d)    Provided Tenant shall have fully complied with all of the provisions of
this Lease, including payment of its Rent obligations, the Security Deposit, or
any balance thereof, shall be returned to Tenant within thirty (30) days
following the later of expiration of the Term or satisfaction of the conditions.
In the absence of evidence satisfactory to Landlord of any permitted assignment
of the right to receive the Collateral, Landlord may return the same to the
original Tenant, regardless of one or more assignments of Tenant's interest in
this Lease or the Collateral. Upon the return of the Collateral, or the
remaining balance thereof, to the original Tenant or any successor to the
original Tenant, Landlord shall be completely relieved of liability with respect
to the Collateral.
(e)    In the event of a transfer of the Project or the Building, Landlord shall
have the right to transfer the Collateral to the transferee and Landlord shall
thereupon be released by Tenant from all liability for the return of such
Collateral. Upon the assumption of such Collateral by the transferee, Tenant
agrees to look solely to the new landlord for the return of said Collateral, and
the provisions hereof apply to every transfer or assignment made of the
Collateral to a new landlord. Tenant further covenants that it will not assign
or encumber or attempt to assign or encumber the Collateral and that neither
Landlord nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance. The Collateral shall
not be mortgaged, assigned or encumbered in any manner whatsoever by Tenant
without the prior written consent of Landlord.
5.    ADDITIONAL RENT.
(a)    Commencing on the Fixed Rent Start Date, and in each calendar year
thereafter during the Term (as same may be extended), Tenant shall pay to
Landlord Tenant’s Share of Operating Expenses and Taxes (both as hereinafter
defined) (collectively, “Recognized Expenses”), without deduction or set off, to
the extent such Recognized Expenses exceed the Recognized Expenses in the Base
Year.
(b)    Certain Definitions.
(i)Operating Expenses. All costs and expenses related to the Project incurred by
Landlord, including, but not limited to:
(A)All costs and expenses related to the operation of the Building and Project,
including, but not limited to, cleaning the Building exterior and common areas
of the Building interior, trash removal and recycling, repairs and maintenance
of the roof and storm water management system, policing and regulating traffic
to and from the Project, fire suppression and alarm systems, concierge services
for the Building, removing snow, ice and debris and maintaining all landscape
areas, (including replacing and replanting flowers, shrubbery and trees),
maintaining and repairing all other exterior improvements on the Project, all
repairs and compliance costs necessitated by laws enacted or which become
effective after the date hereof (including, without limitation, any additional
regulations or requirements enacted after the date hereof regarding the
Americans With Disabilities Act (as such applies to the Project or common areas
but not to any individual tenant’s space), if applicable) required of Landlord
under applicable laws and rules and regulations;
(B)All costs and expenses incurred by Landlord for environmental testing,
sampling or monitoring required by statute, regulation or order of governmental
authority, except any costs or expenses incurred in conjunction with the
spilling or depositing of any hazardous substance for which any person or other
tenant is legally liable and Landlord is reimbursed for by such other person;
(C)Any other expense or charge (including reasonably allocated general and
administrative charges) which would typically be considered an expense of
maintaining, operating or repairing the Project under generally accepted
accounting principles;
(D)Management fee not to exceed three percent (3%) of Rent. It is expressly
understood that legal fees incurred in an action against an individual tenant
shall not be deemed includable as a component of Operating Expenses pursuant to
this provision;
(E)Capital expenditures and capital repairs and replacements shall be included
as a component of Operating Expenses solely to the extent of the amortized costs
of same over the useful life of the improvement in accordance with generally
accepted accounting principles;
(F)All insurance premiums and deductibles paid or payable by Landlord for
insurance with respect to the Project as follows: (I) fire and extended coverage
insurance (including demolition and

5

--------------------------------------------------------------------------------



debris removal); (II) insurance against Tenant defaults, Landlord's rental loss
or abatement (but not including business interruption coverage on behalf of
Tenant), from damage or destruction from environmental hazards, fire or other
casualty; (III) Landlord's commercial general liability insurance (including
bodily injury and property damage) and boiler insurance; and (IV) such other
insurance as Landlord or any reputable mortgage lending institution holding a
mortgage on the Building may require. If the coverage period of any of such
insurance obtained by Landlord commences before or extends beyond the Term, the
premium therefor shall be prorated to the Term. Should Tenant's occupancy or use
of the Premises at any time change and thereby cause an increase in such
insurance premiums on the Premises, Building and/or Project, Tenant shall pay to
Landlord the entire amount of such reasonably documented increase.
(ii) Notwithstanding the foregoing, the term "Operating Expenses" shall not
include any of the following:
(A)Repairs or other work occasioned by fire, windstorm or other insured casualty
or by the exercise of the right of eminent domain to the extent of insurance
proceeds or condemnation awards received therefor;
(B)Leasing commissions, accountants', consultants', auditors’ or attorneys'
fees, costs and disbursements and other expenses incurred in connection with
negotiations or disputes with other tenants or prospective tenants or other
occupants, or associated with the enforcement of any other leases or the defense
of Landlord's title to or interest in the real property or any part thereof;
(C)Costs incurred by Landlord in connection with the construction of the
Building or Premises and related facilities, the correction of latent defects in
the construction of the Building or the discharge of Landlord's Work;
(D)Costs (including permit, licenses and inspection fees) incurred in renovating
or otherwise improving or decorating, painting, or redecorating the Building or
space for other tenants or other occupants or vacant space;
(E)Depreciation and amortization;
(F)Costs incurred due to a breach by Landlord or any other tenant of the terms
and conditions of any lease;
(G)Overhead and profit increment paid to subsidiaries or affiliates of Landlord
for management or other services on or to the Building or for supplies,
utilities or other materials, to the extent that the costs of such services,
supplies, utilities or materials exceed the reasonable costs that would have
been paid had the services, supplies or materials been provided by unaffiliated
parties on a reasonable basis without taking into effect volume discounts or
rebates offered to Landlord as a portfolio purchaser;
(H)Interest on debt or amortization payments on any mortgage or deeds of trust
or any other borrowings and any ground rent;
(I)Ground rents or rentals payable by Landlord pursuant to any over-lease;
(J)Any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;
(K)Costs incurred in managing or operating any "pay for" parking facilities
within the Project;
(L)Expenses resulting from the gross negligence or willful misconduct of
Landlord;
(M)Any fines or fees for Landlord's failure to comply with governmental,
quasi-governmental, or regulatory agencies' rules and regulations;
(N)Legal, accounting and other expenses related to Landlord’s financing,
re-financing, mortgaging or selling the Building or the Project;
(O)Taxes;

6

--------------------------------------------------------------------------------



(P)Costs for sculpture, decorations, painting or other objects of art in excess
of amounts typically spent for such items in office buildings of comparable
quality in the competitive area of the Building;
(Q)Cost of any political, charitable or civic contribution or donation; and (R)
Costs that are capital in nature except as provided in subsection 5(b)(i)(E)
hereof.
(iii)Taxes. Taxes shall be defined as all taxes, assessments and other
governmental charges ("Taxes"), including special assessments for public
improvements or traffic districts which are levied or assessed against the
Project (or any portion thereof) during the Term or with respect to the
ownership of the Project (or any portion thereof) or, if levied or assessed
prior to the Term, which properly are allocable to the Term, and real estate tax
appeal expenditures incurred by Landlord to the extent of any reduction
resulting thereby. Nothing herein contained shall be construed to include as
Taxes: (A) any inheritance, estate, succession, transfer, gift, franchise,
corporation, net income or profit tax or capital levy that is or may be imposed
upon Landlord or (B) any transfer tax or recording charge resulting from a
transfer of the Building or the Project; provided, however, that if at any time
during the Term the method of taxation prevailing at the commencement of the
Term shall be altered so that in lieu of or as a substitute for the whole or any
part of the taxes now levied, assessed or imposed on real estate as such there
shall be levied, assessed or imposed (i) a tax on the rents received from such
real estate, or (ii) a license fee measured by the rents receivable by Landlord
from the Premises or any portion thereof, or (iii) a tax or license fee imposed
upon Premises or any portion thereof, then the same shall be included in the
computation of Taxes hereunder.
(c)    Tenant shall pay, in monthly installments in advance, on account of
Tenant's Share of Recognized Expenses, the estimated amount of the increase of
such Recognized Expenses and Taxes for such year in excess of the Base Year as
determined by Landlord in its reasonable discretion and as set forth in a notice
to Tenant, such notice to include the basis for such calculation. Prior to the
end of the calendar year in which the Lease commences and thereafter for each
successive calendar year (each, a "Lease Year"), or part thereof, Landlord shall
send to Tenant a statement of projected increases in Recognized Expenses and
Taxes in excess of the Base Year and shall indicate what Tenant's Share of
Recognized Expenses and Taxes shall be. Said amount shall be paid in equal
monthly installments in advance by Tenant as Additional Rent commencing January
1 of the applicable Lease Year. The Base Year shall be adjusted to adjust for
average and reasonable allowance for on-going repairs and maintenance and if the
Taxes for the Base Year are not based on the full assessed value as per the
taxing authority, then the Taxes for the Base Year shall be adjusted to reflect
the full assessed value per the taxing authority, and to exclude from the Base
Year "extraordinary items" of Taxes or Operating Expenses incurred in such
calendar year. For purposes of this subparagraph, extraordinary items shall mean
either (X) cost increases or decreases over the prior calendar year of eleven
and one quarter percent (11.25%) or more with respect to certain on-going line
items of the Operating Expenses, or (Y) items which increase Landlord’s total
Operating Expenses and such items have not been included in the determination of
Operating Expenses by the Landlord (or the Landlord’s predecessor in interest)
for the prior three years of operating the Building. To the extent that any
Recognized Expenses are incurred by Landlord (or Landlord’s affiliate(s)) for
multiple buildings within the Project, the share allocated to the Building,
shall be the Project Share of the applicable Recognized Expenses. For purposes
hereof, “Project Share” shall be a fraction, the numerator of which is the
rentable square footage of the Building and the denominator of which is the
rentable square footage of the office buildings sharing such expenses within the
Project.
(d)    If during the course of any Lease Year, Landlord shall have reason to
believe that the Recognized Expenses shall be different than that upon which the
aforesaid projections were originally based, then Landlord, one time in any
calendar year, shall be entitled to adjust the amount by reallocating the
remaining payments for such year, for the months of the Lease Year which remain
for the revised projections, and to advise Tenant of an adjustment in future
monthly amounts to the end result that the Recognized Expenses shall be
collected on a reasonably current basis each Lease Year.
(e)    In calculating the Recognized Expenses as hereinbefore described, if for
thirty (30) or more days during the preceding Lease Year less than ninety-five
percent (95%) of the rentable area of the Building shall have been occupied by
tenants, then the Recognized Expenses attributable to the Property shall be
deemed for such Lease Year to be amounts equal to the Recognized Expenses which
would normally be expected to be incurred had such occupancy of the Building
been at least ninety-five percent (95%) throughout such year, as reasonably
determined by Landlord (i.e., taking into account that certain expenses depend
on occupancy (e.g., janitorial) and certain expenses do not (e.g.,
landscaping)). Furthermore, if Landlord shall not furnish any item or items of
Recognized Expenses to any portions of

7

--------------------------------------------------------------------------------



the Building because such portions are not occupied or because such item is not
required by the tenant of such portion of the Building, for the purposes of
computing Recognized Expenses, an equitable adjustment shall be made so that the
item of Operating Expense in question shall be shared only by tenants actually
receiving the benefits thereof. The Base Year Operating Expenses shall be
grossed up to reflect ninety-five percent (95%) Building occupancy to the extent
it is not.
(f)    For purposes of calculating Tenant’s Share of any increases in
Controllable Operating Expenses (as defined below) as compared against the Base
Year, the total Controllable Operating Expenses for each year subsequent to the
Base Year shall not exceed the applicable Cap Amount (as defined below) for the
applicable subsequent year. The “Cap Amount” for each subsequent year shall be
equal to the Controllable Operating Expenses for the Base Year, increased on a
compounded basis by four percent (4%) annually (i.e., the Cap Amount for the
first (1st) subsequent year shall be equal to 1.04 multiplied by the Base Year
Controllable Operating Expenses, the Cap Amount for the second (2nd) subsequent
year shall be equal to (1.04 x 1.04) multiplied by the Base Year Controllable
Operating Expenses and so on, throughout the Term). The cap on Controllable
Operating Expenses set forth herein shall also be calculated on a cumulative
basis so that if in any year subsequent to the Base Year, the Controllable
Operating Expenses exceed the applicable Cap Amount (a “Deferred Amount”), the
Deferred Amount(s) shall be carried over to the following year(s) and will be
charged to Tenant in the following year(s) to the extent Controllable Operating
Expenses are less than the Cap Amount for the year(s) in question. “Controllable
Operating Expenses” are Operating Expenses that are within Landlord’s reasonable
control to reduce, in a material sense, through the bidding of services or
through other reasonable and prudent cost control measures that do not result in
a perceptible decrease in the quality of the items or services to which such
item of Operating Expenses pertain; (for example, landscaping, common area
maintenance and professional fees, but, not including, any of the following:
utility costs, Taxes (as defined), snow and ice removal, parking lot paving and
striping, insurance, other costs resulting from an event of force majeure,
unionization costs, and costs resulting from a change in law occurring after the
date of this Lease).
(g)    By April 30th of each Lease Year or as soon thereafter as
administratively available, Landlord shall send to Tenant a statement of actual
expenses incurred for Recognized Expenses for the prior Lease Year showing the
Tenant’s Share due from Tenant. Landlord shall use its reasonable efforts to
provide Tenant with the aforesaid statements on or before April 30 of each Lease
Year; provided, however, if Landlord is unable to provide such statements by
April 30, Landlord shall not have been deemed to waive its right to collect any
such amounts as Additional Rent. In the event the amount prepaid by Tenant
exceeds the amount that was actually due then Landlord shall issue a credit to
Tenant in an amount equal to the over charge, which credit Tenant may apply to
future payments on account of Recognized Expenses until Tenant has been fully
credited with the over charge. If the credit due to Tenant is more than the
aggregate total of future rental payments, Landlord shall pay to Tenant the
difference between the credit in such aggregate total. In the event Landlord has
undercharged Tenant, then Landlord shall send Tenant an invoice with the
additional amount due, which amount shall be paid in full by Tenant within
twenty (20) days of receipt.
(h)    Each of the Operating Expenses and Tax amounts, whether requiring lump
sum payment or constituting projected monthly amounts added to the Fixed Rent,
shall for all purposes be treated and considered as Additional Rent and the
failure of Tenant to pay the same as and when due in advance and without demand
shall have the same effect as failure to pay any installment of the Fixed Rent
and shall afford Landlord all the remedies in the Lease therefor as well as at
law or in equity. All Operating Expenses shall be charged at standard rates from
the applicable service provider, unless Landlord receives a reduction on account
of volume discounts or preferred vendor rates applicable to Landlord, in which
case such reduced rates shall apply.
(i)    If this Lease terminates other than at the end of a calendar year,
Landlord's annual estimate of Recognized Expenses shall be accepted by the
parties as the actual Recognized Expenses for the year the Lease ends until
Landlord provides Tenant with actual statements in accordance with subsection
5(g) above.
6.    UTILITY CHARGES.
(a)    Notwithstanding anything in this Lease to the contrary, Tenant shall pay
to Landlord, as Additional Rent all charges incurred by Landlord, or its agent,
for water, sewer, gas and electricity, (1) such charges for the Premises shall
be based upon Tenant's Share of the Building or the specific submeter for the
Premises for such utility, and (2) such charges for the Building common areas
shall be based on Tenant’s Share of the Building. The aforesaid utility charges
shall commence upon the Commencement Date. Landlord shall have the right to
estimate the utility charge but shall be required to reconcile on an annual
basis based on invoices received for such period. Landlord shall not be

8

--------------------------------------------------------------------------------



liable for any interruption or delay in electric or any other utility service
for any reason unless caused by the gross negligence or willful misconduct of
Landlord or its agents. Landlord shall have the right to change the electric and
other utility provider to the Project or Building at any time. Landlord is
hereby authorized to request, on behalf of Tenant, Tenant’s electric consumption
data from the applicable utility provider.
(b)    If any utility service to the Premises that Landlord is required to
provide hereunder is interrupted due to the negligence or willful misconduct of
Landlord (collectively, “Service Interruption”) and such Service Interruption
causes all or a material portion of the Premises to be unusable (“Affected
Space”) for a period of three (3) or more consecutive business days after
written notice thereof has been given by Tenant to Landlord (“Interruption
Notice”), then, provided that Tenant has actually ceased all of its operations
in the Affected Space for the conduct of its business, Fixed Rent shall abate in
the proportion that the rentable square footage of the Affected Space bears to
the rentable square footage of the Premises, which abatement shall commence on
the fourth (4th) and expire on the earlier of Tenant’s re-commencement of
operations in the Affected Space or the date that the Service Interruption is
remedied. Notwithstanding the foregoing, Tenant shall not be entitled to
abatement or any other remedy to the extent that the Service Interruption is
caused in whole or in part by the negligence or willful misconduct of Tenant or
Tenant’s employees, contractors, agents, representatives or invitees, or
Tenant’s failure to comply with its obligations under the Lease. Tenant agrees
that the rental abatement described herein shall be Tenant’s sole remedy in the
event of a Service Interruption and Tenant hereby waives any other rights
against Landlord in connection therewith. During the Term, Tenant shall
maintain, at Tenant’s sole cost and expense, commercially reasonable business
interruption insurance.
(c)    Except for reasons outside of Landlord’s control, Landlord shall provide:
(i) Premises heat and air-conditioning ("HVAC") service in the respective
seasons during the hours of 8:00 a.m. to 6:00 p.m. on weekdays, excluding
Building holidays ("Business Hours") (HVAC service to the Premises on Saturdays
shall be provided only upon Tenant’s prior written request to Landlord); (ii)
Premises electricity for lighting and standard office equipment typically found
in office buildings in the market in which the Project is located; and (iii)
water and sewer service to the extent typically provided by landlords of office
buildings in the market in which the Project is located. Notwithstanding
anything herein to the contrary, if Landlord reasonably determines that Tenant's
use of electricity is excessive, Tenant agrees to pay for the installation of a
separate electric meter to measure electrical usage in excess of normal office
use and to pay Landlord for all such excess electricity registered in such
submeter.
7.    SIGNS; USE OF PREMISES AND COMMON AREAS.
(a)    Landlord shall provide the original Tenant, hereinabove named, with
standard identification signage on all Building directories and at the entrance
to the Premises. No other signs shall be placed, erected or maintained by Tenant
at any place upon the Premises, Building or Project.
(b)    Tenant shall have the non-exclusive right to cause Landlord, exercisable
by the delivery of written notice from Tenant to Landlord, to install a panel
sign (“Panel”) on the existing monument sign of the Building (“Monument Sign),
subject to satisfaction of all of the following terms and conditions: (i) the
size and location and Tenant’s specifications and design of the Panel shall be
subject to Landlord’s prior written consent and shall be generally consistent
with the aesthetic standards of the Building; (ii) Landlord shall obtain the
Panel on Tenant’s behalf, at Landlord’s expense; (iii) Landlord shall install
the Panel, at Landlord’s expense; (iv) Landlord shall maintain and repair the
Monument Sign, the cost of which shall be included in Operating Expenses; (v) if
the Monument Sign is illuminated, the costs therefor shall be included in
Operating Expenses; (vi) if the Panel requires replacement due to changes to the
Panel requested by Tenant, such replacement shall be at Tenant’s sole cost and
expense; (vii) if the square footage of the Premises is reduced by agreement of
the parties hereto or Tenant otherwise commits an Event of Default and such
default is not cured within the time period provided under any of the terms and
conditions of the Lease, Tenant shall forfeit Tenant’s Panel on the Monument
Sign; and (viii) upon the expiration or earlier termination of the Lease,
Landlord shall remove and discard such Panel, at Landlord’s sole expense and
expense. Tenant acknowledges that, with respect to (i) above, Landlord’s
determination and selections of the size, location, specifications and design of
the Panel may take into account the necessity to reserve or reallocate space for
exterior signage for existing and future tenants of the Building. The provisions
of this section are personal to the original-named Tenant and any Affiliate of
the original-named Tenant.
(c)    Tenant may use and occupy the Premises only for the express and limited
purposes stated in Section 1 above; and the Premises shall not be used or
occupied, in whole or in part, for any other purpose without the prior written
consent of Landlord; provided that Tenant's right to so use and occupy the
Premises shall remain expressly

9

--------------------------------------------------------------------------------



subject to the provisions of "Governmental Regulations", Section 22 herein. No
machinery or equipment shall be permitted that shall cause vibration, noise or
disturbance beyond the Premises.
(d)    Tenant shall not overload any floor or part thereof in the Premises or
the Building, including any public corridors or elevators therein, bringing in,
placing, storing, installing or removing any large or heavy articles, and
Landlord may prohibit, or may direct and control the location and size of, safes
and all other heavy articles, and may require, at Tenant's sole cost and
expense, supplementary supports of such material and dimensions as Landlord may
deem necessary to properly distribute the weight.
(e)    Tenant shall not install in or for the Premises, without Landlord’s prior
written approval, any equipment which requires more electric current than
Landlord is required to provide under this Lease, and Tenant shall ascertain
from Landlord the maximum amount of load or demand for or use of electrical
current which can safely be permitted in and for the Premises, taking into
account the capacity of electric wiring in the Building and the Premises and the
needs of Building common areas (interior and exterior) and the requirements of
other tenants of the Building, Tenant and shall not in any event connect a
greater load than such safe capacity.
(f)    Tenant shall not commit or suffer any waste upon the Premises, Building
or Project or any nuisance, or do any other act or thing which may disturb the
quiet enjoyment of any other tenant in the Building or Project.
(g)    Tenant shall have the right, non-exclusive and in common with others, to
use the exterior paved driveways and walkways of the Building for vehicular and
pedestrian access to the Building. Tenant shall also have the right, in common
with other tenants of the Building and Landlord, to use the designated parking
areas of the Project for the parking of automobiles of Tenant and its employees
and business visitors, incident to Tenant's Permitted Uses of the Premises;
provided that Landlord shall have the right to restrict or limit Tenant's
utilization of the parking areas in the event the same become overburdened and
in such case to equitably allocate on a proportionate basis or assign parking
spaces among Tenant and the other tenants of the Building. Landlord shall
provide Tenant one (1) reserved parking space in a mutually agreed to location
within the general parking area of the Building. As part of the Landlord’s Work,
Landlord, at Landlord’s expense, shall cause such reserved parking space to be
served by an electric charging system consistent with the specifications set
forth in Exhibit “F” attached hereto. Landlord shall maintain such electric
charging system during the Term of the Lease, at Landlord's expense.
8.    ENVIRONMENTAL MATTERS.
(a)    Hazardous Substances.
(i)Tenant shall not, except as provided in subparagraph (ii) below, bring or
otherwise cause to be brought or permit any of its agents, employees,
contractors or invitees to bring in, on or about any part of the Premises,
Building or Project, any hazardous substance or hazardous waste in violation of
law, as such terms are or may be defined in (x) the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq., as the same
may from time to time be amended, and the regulations promulgated pursuant
thereto ("CERCLA"); the United States Department of Transportation Hazardous
Materials Table (49 CFR 172.102); by the Environmental Protection Agency as
hazardous substances (40 CFR Part 302); the Clean Air Act; and the Clean Water
Act, and all amendments, modifications or supplements thereto; and/or (y) any
other rule, regulation, ordinance, statute or requirements of any governmental
or administrative agency regarding the environment (collectively, (x) and (y)
shall be referred to as an “Applicable Environmental Law”).
(ii)Tenant may bring to and use at the Premises hazardous substances incidental
to its normal business operations under the NAI Code classification referenced
in Section 1 above in the quantities reasonably required for Tenant’s normal
business in accordance with Applicable Environmental Laws. Tenant shall store
and handle such substances in strict accordance with Applicable Environmental
Laws. From time to time promptly following a request by Landlord, Tenant shall
provide Landlord with documents identifying the hazardous substances stored or
used by Tenant on the Premises and describing the chemical properties of such
substances and such other information reasonably requested by Landlord or
Tenant. Prior to the expiration or sooner termination of this Lease, Tenant
shall remove all hazardous substances from the Premises and shall, if applicable
and reasonably requested by Landlord given the Permitted Uses of the Premises,
provide Landlord with an inspection report from an independent environmental
engineer certifying that the Premises and the land surrounding the Premises are
free of contamination from hazardous substances and hazardous wastes. The
provisions of this paragraph shall be personal to Tenant and, in the event
Tenant ceases to occupy the Premises, Landlord’s approval to store and use
hazardous substances shall automatically terminate.

10

--------------------------------------------------------------------------------



(iii)Tenant shall defend, indemnify and hold harmless Landlord, Brandywine
Realty Services Corp. and Brandywine Realty Trust and their respective employees
and agents from and against any and all third-party claims, actions, damages,
liability and expense (including all attorney’s, consultant’s and expert’s fees,
expenses and liabilities incurred in defense of any such claim or any action or
proceeding brought thereon) arising from Tenant’s storage and use of hazardous
substances on the Premises including, without limitation, any and all costs
incurred by Landlord because of any investigation of the Project or any cleanup,
removal or restoration of the Project to remove or remediate hazardous or
hazardous wastes deposited by Tenant. Without limitation of the foregoing, if
Tenant, its officers, employees, agents, contractors, licensees or invitees
cause contamination of the Premises by any hazardous substances, Tenant shall
promptly at its sole expense, take any and all necessary actions to return the
Premises to the condition existing prior to such contamination, or in the
alternative take such other remedial steps as may be required by law or
recommended by Landlord’s environmental consultant.
(b)    NAI Numbers.
(i)Tenant represents and warrants that Tenant's NAI number as designated in the
North American Industry Classification System Manual prepared by the Office of
Management and Budget, and as set forth in Section 1 hereof, is correct. Tenant
represents that the specific activities intended to be carried on in the
Premises are in accordance with Section 1(p).
(ii)Except as provided in Section 8(a)(ii), Tenant shall not engage in
operations at the Premises which involve the generation, manufacture, refining,
transportation, treatment, storage, handling or disposal of “hazardous
substances” or “hazardous waste” as such terms are defined under any Applicable
Environmental Law. Tenant further covenants that it will not cause or permit to
exist any “release” or “discharge” (as such term is defined under Applicable
Environmental Laws) on or about the Premises.
(iii)Tenant shall, at its expense, comply with all requirements of Applicable
Environmental Laws pertaining to Tenant.
(iv)In addition, upon written notice of Landlord, Tenant shall cooperate with
Landlord in obtaining Applicable Environmental Laws approval of any transfer of
the Buildings. Specifically in that regard, Tenant agrees that it shall (1)
execute and deliver all affidavits, reports, responses to questions,
applications or other filings required by Landlord and related to Tenant’s
activities at the Premises, (2) allow inspections and testing of the Premises
during normal business hours, and (3) as respects the Premises, perform any
requirement reasonably required by Landlord necessary for the receipt of
approvals under Applicable Environmental Laws, provided the foregoing shall be
at no out-of-pocket cost or expense to Tenant except for clean-up and
remediation costs arising from Tenant’s violation of this Section.
(c)    Additional Terms.
(i)In the event of Tenant’s failure to comply in full with this Section,
Landlord may, after written notice to Tenant and Tenant’s failure to cure within
thirty (30) days of its receipt of such notice, at Landlord’s option, perform
any and all of Tenant’s obligations as aforesaid and all costs and expenses
incurred by Landlord in the exercise of this right will be deemed to be
Additional Rent payable on demand and with interest at the Default Rate.
(ii)The parties acknowledge and agree that Tenant shall not be held responsible
for any environmental issue at the Premises unless such issue was caused by an
action or omission of Tenant or its agents, employees, consultants or invitees.
(d)    Survival. This Section shall survive the expiration or sooner termination
of this Lease.
9.    TENANT'S ALTERATIONS.
(a)    Tenant will not cut or drill into or secure any fixture, apparatus or
equipment or make alterations, improvements or physical additions (collectively,
"Alterations") of any kind to any part of the Premises without first obtaining
the written consent of Landlord, such consent not to be unreasonably withheld.
Alterations shall, at Landlord's option, be done by Landlord at Tenant's sole
cost and expense. Landlord's consent shall not be required for (i) the
installation of any office equipment or fixtures including internal partitions
which do not require disturbance of any structural elements or systems (other
than attachment thereto) within the Building or (ii) minor work, including
decorations, which does not require disturbance of any structural elements or
systems (other than attachment thereto)

11

--------------------------------------------------------------------------------



within the Building and which costs in the aggregate less than $50,000. If no
approval is required or if Landlord approves Tenant's Alterations and agrees to
permit Tenant's contractors to do the work, Tenant, prior to the commencement of
labor or supply of any materials, must furnish to Landlord (i) a duplicate or
original policy or certificates of insurance evidencing (a) general public
liability insurance for personal injury and property damage in the minimum
amount of $1,000,000.00 combined single limit, (b) statutory workman's
compensation insurance, and (c) employer's liability insurance from each
contractor to be employed (all such policies shall be non-cancelable without
thirty (30) days prior written notice to Landlord and shall be in amounts and
with companies satisfactory to Landlord); (ii) construction documents prepared
and sealed by a registered Pennsylvania architect if such alteration causes the
aggregate of all Alterations to be in excess of $50,000; and (iii) all
applicable building permits required by law. In connection with all Alterations
involving Landlord's approval, Landlord shall be entitled to collect a
construction management fee equal to 2% of the cost of the Alteration in
connection with Landlord’s services in supervising and review of such
Alternations. Any approval by Landlord permitting Tenant to do any or cause any
work to be done in or about the Premises shall be and hereby is conditioned upon
Tenant's work being performed by workmen and mechanics working in harmony and
not interfering with labor employed by Landlord, Landlord's mechanics or their
contractors or by any other tenant or their contractors. If at any time any of
the workmen or mechanics performing any of Tenant's work shall be unable to work
in harmony or shall interfere with any labor employed by Landlord, other tenants
or their respective mechanics and contractors, then the permission granted by
Landlord to Tenant permitting Tenant to do or cause any work to be done in or
about the Premises, may be withdrawn by Landlord upon forty-eight (48) hours
written notice to Tenant.
(b)    All Alterations (whether temporary or permanent in character) made in or
upon the Premises, either by Landlord or Tenant, shall be Landlord's property
upon installation and shall remain on the Premises without compensation to
Tenant unless Landlord provides written notice to Tenant prior to commencement
of such Alterations if possible to remove same at the expiration of the Lease,
in which event Tenant shall promptly remove such Alterations and restore the
Premises to good order and condition. At Lease termination, all furniture,
movable trade fixtures and equipment (including telephone, security and
communication equipment system wiring and cabling) shall, at Landlord’s option,
be removed by Tenant and shall be accomplished in a good and workmanlike manner
so as not to damage the Premises or Building and in such manner so as not to
disturb other tenants in the Building. All such installations, removals and
restoration shall be accomplished in a good and workmanlike manner so as not to
damage the Premises or Building and in such manner so as not to disturb other
tenants in the Building. If Tenant fails to remove any items required to be
removed pursuant to this Section, Landlord may do so and the reasonable costs
and expenses thereof shall be deemed Additional Rent hereunder and shall be
reimbursed by Tenant to Landlord within fifteen (15) business days of Tenant’s
receipt of an invoice therefor from Landlord.
(c)    Construction Liens. Tenant will not suffer or permit any contractor's,
subcontractor's or supplier's lien (a "Construction Lien") to be filed against
the Premises or any part thereof by reason of work, labor services or materials
supplied or claimed to have been supplied to Tenant; and if any Construction
Lien shall at any time be filed against the Premises or any part thereof,
Tenant, within ten (10) days after notice of the filing thereof, shall cause it
to be discharged of record by payment, deposit, bond, order of a court of
competent jurisdiction or otherwise. If Tenant shall fail to cause such
Construction Lien to be discharged within the period aforesaid, then in addition
to any other right or remedy, Landlord may, but shall not be obligated to,
discharge it either by paying the amount claimed to be due or by procuring the
discharge of such lien by deposit or by bonding proceedings. Any amount so paid
by Landlord, plus all of Landlord's costs and expenses associated therewith
(including, without limitation, reasonable legal fees), shall constitute
Additional Rent payable by Tenant under this Lease and shall be paid by Tenant
to Landlord on demand with interest from the date of advance by Landlord at the
Default Rate. Nothing in this Lease, or in any consent to the making of
alterations or improvements shall be deemed or construed in any way as
constituting authorization by Landlord for the making of any alterations or
additions by Tenant within the meaning of 49 P.S. §§ 1101-1902, as amended, or
under the Contractor and Subcontractor Payment Act or any amendment thereof, or
constituting a request by Landlord, express or implied, to any contractor,
subcontractor or supplier for the performance of any labor or the furnishing of
any materials for the use or benefit of Landlord.
10.    ASSIGNMENT AND SUBLETTING.
(a)    Subject to satisfaction of the remaining subsections of this Section and
except as expressly permitted pursuant to this Section, Tenant shall not,
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, assign, transfer or hypothecate this Lease or any
interest herein or sublet the Premises or any part thereof. Any of the foregoing
acts without such consent shall be void and shall, at the option of Landlord,
terminate

12

--------------------------------------------------------------------------------



this Lease. Subject to subparagraph 10(k) below, this Lease shall not, nor shall
any interest herein, be assignable as to the interest of Tenant by operation of
law or by merger, consolidation or asset sale, without the written consent of
Landlord.
(b)    If at any time, or from time to time during the Term of this Lease Tenant
desires to assign this Lease or sublet all or any part of the Premises, Tenant
shall give notice to Landlord of such desire, including the effective date of
the proposed assignment or sublease, the square footage to be subleased, and a
statement of the duration of the proposed sublease (which shall in any and all
events expire by its terms prior to the scheduled expiration of this Lease, and
immediately upon the sooner termination hereof). Landlord may, at its option,
and in its sole and absolute discretion, exercisable by notice given to Tenant
within twenty-five (25) days next following Landlord’s receipt of Tenant’s
notice (which notice from Tenant shall, as a condition of its effectiveness,
include all of the above-enumerated information), elect to recapture the
Premises if Tenant is proposing to sublet or assign all of the Premises, or such
portion as is proposed by Tenant to be sublet (and in each case, the designated
and non-designated parking spaces included in this demise, or a pro-rata portion
thereof in the instance of the recapture of less than all of the Premises), and
terminate this Lease with respect to the space being recaptured.
(c)    If Landlord elects to recapture the Premises or a portion thereof as
aforesaid, then from and after the effective date thereof provided Tenant shall
have fully performed such obligations as are enumerated herein to be performed
by Tenant in connection with such recapture, and except as to obligations and
liabilities accrued and unperformed (and any other obligations expressly stated
in this Lease to survive the expiration or sooner termination of this Lease),
Tenant shall be released of and from all Lease obligations thereafter otherwise
accruing with respect to the Premises (or such lesser portion as shall have been
recaptured by Landlord). The Premises, or such portion thereof as Landlord shall
have elected to recapture, shall be delivered by Tenant to Landlord free and
clear of all furniture, furnishings, personal property and removable fixtures,
with Tenant repairing and restoring any and all damage to the Premises resulting
from the installation, handling or removal thereof, and otherwise in the same
condition as Tenant is, by the terms of this Lease, required to redeliver the
Premises to Landlord upon the expiration or sooner termination of this Lease. In
the event of a sublease of less than all of the Premises, the cost of erecting
any required demising walls, entrances and entrance corridors, and any other or
further improvements required in connection therewith, including without
limitation, modifications to HVAC, electrical, plumbing, fire, life safety and
security systems (if any), painting, wallpapering and other finish items as may
be reasonably acceptable to or specified by Landlord, all of which improvements
shall be made in accordance with applicable legal requirements and Landlord’s
then-standard base building specifications, shall be performed by Landlord’s
contractors, and shall be shared 50% by Tenant and 50% by Landlord. Upon the
completion of any recapture and termination as provided herein, Tenant’s Fixed
Rent, Recognized Expenses and other monetary obligations hereunder shall be
adjusted pro-rata based upon the reduced rentable square footage then comprising
the Premises.
(d)    If Landlord provides written notification to Tenant electing not to
recapture the Premises (or so much thereof as Tenant had proposed to sublease),
then Tenant may proceed to market the designated space and may, subject to
Landlord’s approval of the proposed assignee or subtenant, complete such
transaction and execute an assignment of this Lease or a sublease agreement
within a period of nine (9) months next following Landlord’s notice to Tenant
that it declines to recapture such space, provided that Tenant shall have first
obtained in any such case the prior written consent of Landlord to such
transaction, which consent shall not be unreasonably withheld, conditioned or
delayed. If, however, Tenant shall not have timely assigned this Lease or sublet
the Premises as aforesaid, then in such event, Tenant shall again be required to
request Landlord’s consent to the proposed transaction, whereupon Landlord’s
right to recapture the Premises (or such portion as Tenant shall desire to
sublease) shall be renewed upon the same terms and as otherwise provided in
subsection (b) above, provided that Landlord shall only be allowed ten (10) days
following its receipt of notice to elect to recapture the Premises or subject
portion thereof.
(e)    When Tenant has identified a prospect, Tenant shall request approval of
the proposed assignee or subtenant by providing to Landlord a written statement
including the name, address and contact party for the proposed assignee or
subtenant, a description of such party’s business history, reasonable financial
information as Landlord may reasonably require and the effective date of the
proposed assignment or sublease, the square footage to be subleased, and a
statement of the duration of the proposed sublease (which shall in any and all
events expire by its terms prior to the scheduled expiration of this Lease, and
immediately upon the sooner termination hereof).

13

--------------------------------------------------------------------------------



(f)    For purposes of this Section, and without limiting the basis upon which
Landlord may withhold its consent to any proposed assignment or sublease, the
parties agree that it shall not be unreasonable for Landlord to withhold its
consent to such assignment or sublease if: (i) the proposed assignee or
sublessee shall have a net worth which is not acceptable to Landlord in
Landlord’s reasonable discretion; (ii) intentionally omitted; (iii) the proposed
assignee or sublessee, in Landlord’s reasonable opinion, is not reputable and of
good character; (iv) the portion of the Premises requested to be subleased
renders the balance of the Premises unleasable as a separate area; (v) Tenant is
proposing to assign or sublease to an existing tenant of the Building or
Project, with whom Landlord or its affiliates is then negotiating (which shall
be defined as Landlord sending a proposal to within 30 days); (vi) the proposed
assignee or sublessee would cause Landlord’s existing parking facilities to be
reasonably inadequate, or in violation of code requirements, or require Landlord
to increase the parking area or the number of parking spaces to meet code
requirements, or the nature of such party’s business shall reasonably require
more than five (5) parking spaces per 1,000 rentable square feet of floor space,
or (vii) the nature of such party’s proposed business operation would or might
reasonably permit or require the use of the Premises in a manner inconsistent
with the “Permitted Uses” specified herein, would or might reasonably otherwise
be in conflict with express provisions of this Lease, would or might reasonably
violate the terms of any other lease for the Building, or would, in Landlord’s
reasonable judgment, otherwise be incompatible with other tenancies in the
Building.
(g)    Any sums or other economic consideration received by Tenant as a result
of any subletting, assignment or license (except rental or other payments
received which are attributable to the amortization of the cost of leasehold
improvements made to the sublet or assigned portion of the Premises by Tenant
for subtenant or assignee, and other reasonable expenses incident to the
subletting or assignment, including standard leasing commissions, free rent,
moving allowance or other concessions) whether denominated rentals under the
sublease or otherwise, which exceed, in the aggregate, the total sums which
Tenant is obligated to pay Landlord under this Lease (prorated to reflect
obligations allocable to that portion of the Premises subject to such sublease
or assignment) shall be divided evenly between Landlord and Tenant, with
Landlord's portion being payable to Landlord as Additional Rental under this
Lease without affecting or reducing any other obligation of Tenant hereunder.
(h)    Regardless of Landlord's consent, no subletting or assignment shall
release Tenant of Tenant's obligation or alter the primary liability of Tenant
to pay the Rent and to perform all other obligations to be performed by Tenant
hereunder. The acceptance of rental by Landlord from any other person shall not
be deemed to be a waiver by Landlord of any provision hereof. Consent to one
assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by any assignee of Tenant or
any successor of Tenant in the performance of any of the terms hereof, Landlord
may proceed directly against Tenant without the necessity of exhausting remedies
against such assignee or successor.
(i)    In the event that (i) the Premises or any part thereof are sublet and
Tenant is in default under this Lease, or (ii) this Lease is assigned by Tenant,
then, Landlord may collect Rent from the assignee or subtenant and apply the net
amount collected to the rent herein reserved; but no such collection shall be
deemed a waiver of the provisions of this Section with respect to assignment and
subletting, or the acceptance of such assignee or subtenant as Tenant hereunder,
or a release of Tenant from further performance of the covenants herein
contained.
(j)    In connection with each proposed assignment or subletting of the Premises
by Tenant, Tenant shall pay to Landlord (i) an administrative fee of $500.00 per
request (including requests for non-disturbance agreements and Landlord’s or its
lender’s waivers) in order to defer Landlord's administrative expenses arising
from such request, plus (ii) Landlord’s reasonable attorneys’ fees.
(k)    Tenant may, with notice but without the consent of Landlord, assign this
Lease to an affiliate (e.g., any corporation or other entity fifty percent (50%)
or more of whose capital stock or ownership interest is owned by Tenant and/or
the same individuals or entities owning fifty percent (50%) or more of Tenant’s
capital stock or ownership interest), Tenant’s parent or subsidiary or other
entity, or to an entity to which Tenant sells or assigns all or substantially
all of its assets or stock or with which it may be consolidated or merged
("Affiliate"), provided such purchasing, consolidated, merged, affiliated or
subsidiary entity shall be capitalized in such a manner so that it can meet the
obligations which is has assumed and, in writing, assumes and agrees to perform
all of the obligations of Tenant under this Lease and delivers such assumption
with a copy of such assignment to Landlord within ten (10) business days after
the transaction closes, and provided further that Tenant shall not be released
or discharged from any liability under this Lease by reason of such assignment.

14

--------------------------------------------------------------------------------



(l)    Anything in this Section to the contrary notwithstanding, no assignment
or sublease shall be permitted under this Lease if there is an Event of Default
by Tenant at the time of such assignment or has previously committed an Event of
Default (irrespective of the fact that Tenant cured such Event of Default) more
than twice in connection with any of its monetary obligations under this Lease
and such monetary defaults aggregate in excess of $20,000.
11.    LANDLORD'S RIGHT OF ENTRY. Landlord and persons authorized by Landlord
may enter the Premises at all reasonable times upon reasonable advance notice
(except in the case of an emergency in which case no prior notice is necessary)
for the purpose of inspections, repairs, alterations to adjoining space,
appraisals, or other reasonable purposes; including enforcement of Landlord's
rights under this Lease. Landlord shall not be liable for inconvenience to or
disturbance of Tenant by reason of any such entry; provided, however, that in
the case of repairs or work, such shall be done, so far as practicable, so as to
not unreasonably interfere with Tenant's use of the Premises. Provided, however,
that such efforts shall not require Landlord to use overtime labor unless Tenant
shall pay for the increased costs to be incurred by Landlord for such overtime
labor. Landlord also shall have the right to enter the Premises at all
reasonable times after giving prior oral notice to Tenant, to exhibit the
Premises to any prospective purchaser and/or Mortgagee (as hereinafter defined).
During the last year of the Term, Landlord also shall have the right to enter
the Premises at all reasonable times after giving prior oral notice to Tenant,
to exhibit the Premises to any prospective tenants.
12.    REPAIRS AND MAINTENANCE.
(a)    Except as specifically otherwise provided in subparagraphs (b) and (c) of
this Section, Tenant, at its sole cost and expense and throughout the Term of
this Lease, shall keep and maintain the Premises in good order and condition,
free of accumulation of dirt and rubbish, and shall promptly make all
non-structural repairs necessary to keep and maintain such good order and
condition. Tenant shall have the option of replacing lights, ballasts, tubes,
ceiling tiles, outlets and similar equipment itself or it shall have the ability
to advise Landlord of Tenant's desire to have Landlord make such repairs. If
requested by Tenant, Landlord shall make such repairs to the Premises within a
reasonable time of notice to Landlord and shall charge Tenant for such services
at Landlord's standard rate (such rate to be competitive with the market rate
for such services). When used in this Section, the term "repairs" shall include
replacements and renewals when necessary. All repairs made by Tenant shall
utilize materials and equipment which are at least equal in quality and
usefulness to those originally used in constructing the Building and the
Premises.
(b)    Landlord, throughout the Term of this Lease and at Landlord's sole cost
and expenses, shall make all necessary repairs to the footings and foundations
and the structural steel columns and girders forming a part of the Premises.
(c)    Landlord shall maintain all base Building HVAC systems, plumbing and
electric systems serving the Building and the Premises. Tenant shall be solely
responsible for all supplemental HVAC serving the Premises exclusively. Tenant's
Share of Landlord's cost for base Building HVAC, electric and plumbing service,
maintenance and repairs, as limited under Section 5 with respect to capital
expenditures, shall be included as a portion of Recognized Expenses as provided
in Section 5 hereof.
(d)    Landlord, throughout the Term of this Lease, shall make all necessary
repairs to the Building outside of the Premises and the common areas, including
the roof, walls, exterior portions of the Premises and the Building, utility
lines, equipment and other utility facilities in the Building, which serve more
than one tenant of the Building, and to any driveways, sidewalks, curbs,
loading, parking and landscaped areas, and other exterior improvements for the
Building; provided, however, that Landlord shall have no responsibility to make
any repairs unless and until Landlord receives written notice of the need for
such repair or Landlord has actual knowledge of the need to make such repair.
Tenant shall pay its Tenant’s Share of the cost of all repairs, as limited under
Section 5 with respect to capital repairs, to be performed by Landlord pursuant
to this Paragraph 14(d) as Additional Rent as provided in Section 5 hereof.
(e)    Landlord shall keep and maintain all common areas appurtenant to the
Building and any sidewalks, parking areas, curbs and access ways adjoining the
Property in a clean and orderly condition, free of accumulation of dirt,
rubbish, snow and ice, and shall keep and maintain all landscaped areas in a
neat and orderly condition. Tenant shall pay Tenant’s Share of the cost of all
work to be performed by Landlord pursuant to this Paragraph (e) as Additional
Rent as provided in Section 5 hereof. Landlord’s obligation to provide snow
removal services shall be limited to the parking areas and the sidewalk
entrances to the Building.

15

--------------------------------------------------------------------------------



(f)    Notwithstanding anything herein to the contrary, repairs to the Premises,
Building or Project and its appurtenant common areas made necessary by a
negligent or willful act or omission of Tenant or any employee, agent,
contractor, or invitee of Tenant shall be made at the sole cost and expense of
Tenant, except to the extent of insurance proceeds received by Landlord.
(g)    Landlord shall provide Tenant with janitorial services for the Premises
Monday through Friday of each week in accordance with the guidelines set forth
in Exhibit "D" attached hereto and the Tenant shall pay its Tenant’s Share of
the cost thereof as Additional Rent as provided in Section 5 hereof (“Janitorial
Expenses”).
13.    INSURANCE; SUBROGATION RIGHTS.
(a)    Tenant shall obtain and keep in force at all times during the term
hereof, at its own expense, commercial general liability insurance including
contractual liability and personal injury liability and all similar coverage
with total limits including the Umbrella limits of $3,000,000 on account of
bodily injury to or death of one or more persons as the result of any one
accident or disaster and on account of damage to property, or in such other
amounts as Landlord may from time to time require. Tenant shall also require its
movers to procure and deliver to Landlord a certificate of insurance naming
Landlord as an additional insured.
(b)    Tenant shall, at its sole cost and expense, maintain in full force and
effect on all Tenant's trade fixtures, equipment and personal property on the
Premises, a policy of "special form" property insurance covering the full
replacement value of such property.
(c)    All liability insurance required hereunder shall not be subject to
cancellation without at least thirty (30) days prior notice to all insureds, and
shall name Landlord, Brandywine Realty Trust, Landlord's Agent and Tenant as
insureds, as their interests may appear, and, if requested by Landlord, shall
also name as an additional insured any Mortgagee or holder of any mortgage which
may be or become a lien upon any part of the Premises. Prior to the commencement
of the Term, Tenant shall provide Landlord with certificates which evidence that
the coverages required have been obtained for the policy periods. Tenant shall
also furnish to Landlord throughout the term hereof replacement certificates at
least thirty (30) days prior to the expiration dates of the then current policy
or policies. All the insurance required under this Lease shall be issued by
insurance companies authorized to do business in the Commonwealth of
Pennsylvania with a financial rating of at least an A-X as rated in the most
recent edition of Best's Insurance Reports and in business for the past five
years. The limit of any such insurance shall not limit the liability of Tenant
hereunder. If Tenant fails to procure and maintain such insurance, Landlord may,
but shall not be required to, procure and maintain the same, at Tenant's expense
to be reimbursed by Tenant as Additional Rent within ten (10) days of written
demand. Any deductible under such insurance policy or self-insured retention
under such insurance policy in excess of Twenty Five Thousand ($25,000) must be
approved by Landlord in writing prior to issuance of such policy. Tenant shall
not self-insure without Landlord’s prior written consent. The policy limits set
forth herein shall be subject to periodic review, and Landlord reserves the
right to require that Tenant increase the liability coverage limits if, in the
reasonable opinion of Landlord, the coverage becomes inadequate or is less than
commonly maintained by tenants of similar buildings in the area making similar
uses.
(d)    Landlord shall obtain and maintain the following insurance during the
Term of this Lease: (i) replacement cost insurance including "special form"
property insurance on the Building and on the Project, (ii) builder's risk
insurance for the Landlord Work to be constructed by Landlord in the Building,
and (iii) commercial general liability insurance (including bodily injury and
property damage) covering Landlord's operations at the Project in amounts
reasonably required by the Landlord's lender or Landlord.
(e)    Each party hereto, and anyone claiming through or under them by way of
subrogation, waives and releases any cause of action it might have against the
other party and Brandywine Realty Trust and their respective employees,
officers, members, partners, trustees and agents, on account of any loss or
damage that is insured against under any insurance policy required to be
obtained hereunder (to the extent that such loss or damage is recoverable under
such insurance policy) that covers the Project, Building or Premises, Landlord's
or Tenant's fixtures, personal property, leasehold improvements or business and
which names Landlord and Brandywine Realty Trust or Tenant, as the case may be,
as a party insured. Each party hereto agrees that it shall cause its insurance
carrier to endorse all applicable policies waiving the carrier's right of
recovery under subrogation or otherwise against the other party. During any
period while such waiver of right of recovery is in effect, each party shall
look solely to the proceeds of such policies for compensation for loss, to the
extent such proceeds are paid under such policies.

16

--------------------------------------------------------------------------------



14.    INDEMNIFICATION.
(a)    Tenant shall defend, indemnify and hold harmless Landlord, Landlord’s
property manager, if any, and Brandywine Realty Trust and each of Landlord’s
directors, officers, members, partners, trustees, employees and agents
(collectively, “Landlord Indemnitees”) from and against any and all claims,
actions, damages, liabilities and expenses (including all reasonable costs and
expenses (including reasonable attorneys’ fees)) arising from: (i) Tenant’s
breach of this Lease; (ii) any negligence or willful act of Tenant or any Tenant
Indemnitees (as hereinafter defined) or Tenant invitees or contractors; and
(iii) any acts or omissions occurring at, or the condition, use or operation of,
the Premises, except to the extent arising from Landlord’s negligence or willful
misconduct and provided that Tenant's indemnity obligations shall not extend to
loss of business, loss of profits or other consequential damages which may be
suffered by Landlord (except as provided in Section 20 hereof). If Tenant fails
to promptly defend a Landlord Indemnitee following written demand by the
Landlord Indemnitee, the Landlord Indemnitee shall defend the same at Tenant’s
expense, by retaining or employing counsel reasonably satisfactory to such
Landlord Indemnitee.
(b)     Landlord shall defend, indemnify and hold harmless Tenant and each of
Tenant’s directors, officers, members, partners, trustees, employees and agents
(collectively, “Tenant Indemnitees”) from and against any and all claims,
actions, damages, liabilities and expenses (including all reasonable costs and
expenses (including reasonable attorneys’ fees)) arising from: (i) Landlord’s
breach of this Lease; and (ii) any negligence or willful misconduct of Landlord
or any Landlord Indemnitees; provided, however, that Landlord’s indemnity
obligations shall not extend to loss of business, loss of profits or other
consequential damages which may be suffered by Tenant. If Landlord fails to
promptly defend a Tenant Indemnitee following written demand by the Tenant
Indemnitee, the Tenant Indemnitee shall defend the same at Landlord’s expense,
by retaining or employing counsel reasonably satisfactory to such Tenant
Indemnitee.
15.    FIRE DAMAGE.
(a)    Except as provided below, in case of damage to the Premises by fire or
other insured casualty, Landlord shall repair the damage. Such repair work shall
be commenced promptly following notice of the damage and completed with due
diligence, taking into account the time required for Landlord to effect a
settlement with and procure insurance proceeds from the insurer, except for
delays due to governmental regulation, scarcity of or inability to obtain labor
or materials, intervening acts of God or other causes beyond Landlord's
reasonable control.
(b)    Notwithstanding the foregoing, if (i) the damage is of a nature or extent
that, in Landlord's reasonable judgment (to be communicated to Tenant within
sixty (60) days from the date of the casualty), the repair and restoration work
would require more than two hundred ten (210) consecutive days to complete after
the casualty (assuming normal work crews not engaged in overtime), or (ii) if
more than thirty percent (30%) of the total area of the Building is extensively
damaged, or (iii) the casualty occurs in the last Lease Year of the Term and
Tenant has not exercised a renewal right, either party shall have the right to
terminate this Lease and all the unaccrued obligations of the parties hereto, by
sending written notice of such termination to the other within ten (10) days of
Tenant's receipt of the notice from Landlord described above. Such notice is to
specify a termination date no less than fifteen (15) days after its
transmission.
(c)    If the insurance proceeds received by Landlord as dictated by the terms
and conditions of any financing then existing on the Building, (excluding any
rent insurance proceeds) would not be sufficient to pay for repairing the damage
or are required to be applied on account of any mortgage which encumbers any
part of the Premises or Building, or if the nature of loss is not covered by
Landlord's fire insurance coverage, Landlord may elect either to (i) repair the
damage as above provided notwithstanding such fact or (ii) terminate this Lease
by giving Tenant notice of Landlord's election as aforesaid.
(d)    In the event Landlord has not completed restoration of the Premises
within two hundred ten (210) days from the date of casualty (subject to delay
due to weather conditions, shortages of labor or materials or other reasons
beyond Landlord's control, Tenant may terminate this Lease by written notice to
Landlord within thirty (30) business days following the expiration of such 210
day period (as extended for reasons beyond Landlord's control as provided above)
unless, within thirty (30) business days following receipt of such notice,
Landlord has substantially completed such restoration and delivered the Premises
to Tenant for occupancy. Notwithstanding the foregoing, in the event Tenant is
responsible for the aforesaid casualty, Tenant shall not have the right to
terminate this Lease if Landlord is willing to rebuild and restore the Premises.

17

--------------------------------------------------------------------------------



(e)    In the event of damage or destruction to the Premises or any part
thereof, Tenant's obligation to pay Fixed Rent and Additional Rent shall be
equitably adjusted or abated.
16.    SUBORDINATION; RIGHTS OF MORTGAGEE.
(a)    This Lease shall be subject and subordinate at all times to the lien of
any mortgages now or hereafter placed upon the Premises, Building and/or Project
and land of which they are a part without the necessity of any further
instrument or act on the part of Tenant to effectuate such subordination. Tenant
further agrees to execute and deliver upon demand such further instrument or
instruments evidencing such subordination of this Lease to the lien of any such
mortgage and such further instrument or instruments of attornment as shall be
desired by any Mortgagee (as hereinafter defined) or proposed mortgagee or by
any other person. Notwithstanding the foregoing, any Mortgagee may at any time
subordinate its mortgage to this Lease, without Tenant's consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
mortgage without regard to their respective dates of execution and delivery and
in that event such Mortgagee shall have the same rights with respect to this
Lease as though it had been executed prior to the execution and delivery of the
mortgage. Upon written request of Tenant, Landlord shall use its reasonable
efforts to deliver a subordination, attornment and nondisturbance agreement
("Nondisturbance Agreement") from Landlord’s Mortgagee, on each such Mortgagee’s
standard form, which shall provide, inter alia, that the leasehold estate
granted to Tenant under this Lease will not be terminated or disturbed by reason
of the foreclosure of the mortgage held by Landlord’s Mortgagee, so long as
Tenant shall not be in default under this Lease and shall pay all sums due under
this Lease without offsets or defenses thereto except as may otherwise be
provided under this Lease and shall fully perform and comply with all of the
terms, covenants and conditions of this Lease on the part of Tenant to be
performed and/or complied with, and in the event a Mortgagee or its respective
successor or assigns shall enter into and lawfully become possessed of the
Premises covered by this Lease and shall succeed to the rights of Landlord
hereunder, Tenant will attorn to the successor as its landlord under this Lease
and, upon the request of such successor landlord, Tenant will execute and
deliver an attornment agreement in favor of the successor landlord.
(b)    In the event Landlord shall be or is alleged to be in default of any of
its obligations owing to Tenant under this Lease, Tenant agrees to give to the
holder of any mortgage now or hereafter placed upon the Premises, Building
and/or Project, notice by overnight mail of any such default which Tenant shall
have served upon Landlord, provided that prior thereto Tenant has been notified
in writing (by way of Notice of Assignment of Rents and/or Leases or otherwise
in writing to Tenant) of the name and addresses of any such Mortgagee. Tenant
shall not be entitled to exercise any right or remedy as there may be because of
any default by Landlord without having given such notice to the Mortgagee; and
Tenant further agrees that if Landlord shall fail to cure such default the
Mortgagee shall have forty-five (45) additional days (measured from the later of
the date on which the default should have been cured by Landlord or the
Mortgagee's receipt of such notice from Tenant), within which to cure such
default, provided that if such default be such that the same could not be cured
within such period and Mortgagee is diligently pursuing the remedies necessary
to effectuate the cure (including but not limited to foreclosure proceedings if
necessary to effectuate the cure); then Tenant shall not exercise any right or
remedy as there may be arising because of Landlord's default, including but not
limited to, termination of this Lease as may be expressly provided for herein or
available to Tenant as a matter of law, if the Mortgagee either has cured the
default within such time periods, or as the case may be, has initiated the cure
of same within such period and is diligently pursuing the cure of same as
aforesaid.
17.    CONDEMNATION.
(a)    If more than twenty percent (20%) of the floor area of the Premises is
taken or condemned for a public or quasi-public use (a sale in lieu of
condemnation to be deemed a taking or condemnation for purposes of this Lease),
this Lease shall, at either party's option, terminate as of the date title to
the condemned real estate vests in the condemnor, and the Fixed Rent and
Additional Rent herein reserved shall be apportioned and paid in full by Tenant
to Landlord to that date and all rent prepaid for period beyond that date shall
forthwith be repaid by Landlord to Tenant and neither party shall thereafter
have any liability hereunder.
(b)    If less than twenty percent (20%) of the floor area of the Premises is
taken or if neither Landlord nor Tenant have elected to terminate this Lease
pursuant to the preceding sentence, Landlord shall do such work as may be
reasonably necessary to restore the portion of the Premises not taken to
tenantable condition for Tenant's uses, but shall not be required to expend more
than the net award Landlord reasonably expects to be available for restoration
of the Premises. If Landlord determines that the damages available for
restoration of the Building and/or Project will not be sufficient to pay the
cost of restoration, or if the condemnation damage award is required to be
applied on account

18

--------------------------------------------------------------------------------



of any mortgage which encumbers any part of the Premises, Building and/or
Project, Landlord may terminate this Lease by giving Tenant thirty (30) days
prior notice specifying the termination date.
(c)    If this Lease is not terminated after any such taking or condemnation,
the Fixed Rent and the Additional Rent shall be equitably reduced in proportion
to the area of the Premises which has been taken for the balance of the Term.
(d)    If a part or all of the Premises shall be taken or condemned, all
compensation awarded upon such condemnation or taking shall go to Landlord and
Tenant shall have no claim thereto other than Tenant's damages associated with
moving, storage and relocation; and Tenant hereby expressly waives, relinquishes
and releases to Landlord any claim for damages or other compensation to which
Tenant might otherwise be entitled because of any such taking or limitation of
the leasehold estate hereby created, and irrevocably assigns and transfers to
Landlord any right to compensation of all or a part of the Premises or the
leasehold estate.
18.    ESTOPPEL CERTIFICATE. Each party agrees at any time and from time to
time, within ten (10) days after the other party's written request, to execute,
acknowledge and deliver to the other party a written instrument in recordable
form certifying all information reasonably requested, including but not limited
to, the following: that this Lease is unmodified and in full force and effect
(or if there have been modifications, that it is in full force and effect as
modified and stating the modifications), the Commencement Date, the expiration
date of this Lease, the square footage of the Premises, the rental rates
applicable to the Premises, the dates to which Rent, Additional Rent, and other
charges have been paid in advance, if any, and stating whether or not to the
best knowledge of the party signing such certificate, the requesting party is in
default in the performance of any covenant, agreement or condition contained in
this Lease and, if so, specifying each such default of which the signer may have
knowledge. It is intended that any such certification and statement delivered
pursuant to this Section may be relied upon by any prospective purchaser of the
Project or any Mortgagee thereof or any assignee of Landlord's interest in this
Lease or of any mortgage upon the fee of the Premises or any part thereof.
19.    DEFAULT.
(a)    If:
(i)Tenant fails to pay any installment of Fixed Rent or any amount of Additional
Rent when due; provided, however, Landlord shall provide written notice of the
failure to pay such Rent and Tenant shall have a three (3) business day grace
period from its receipt of such Landlord’s notice (facsimile receipt being
deemed to be notice hereunder) within which to pay such Rent without creating a
default hereunder. The late fee set forth in Section 4 hereof shall be due on
the first day after such payment is due irrespective of the foregoing notice and
grace period. No additional notice shall be required thereafter and Landlord
shall be entitled to immediately exercise its remedies hereunder if payment is
not received during the grace period;
(ii)intentionally omitted;
(iii)Tenant fails to bond over a construction or mechanics lien within the time
period set forth in Section 9,
(iv)Tenant fails to observe or perform any of Tenant's other non-monetary
agreements or obligations herein contained within thirty (30) days after written
notice specifying the default, or the expiration of such additional time period
as is reasonably necessary to cure such default, provided Tenant immediately
commences and thereafter proceeds with all due diligence and in good faith to
cure such default,
(v)Tenant makes any assignment for the benefit of creditors,
(vi)a petition is filed or any proceeding is commenced against Tenant or by
Tenant under any federal or state bankruptcy or insolvency law and such petition
or proceeding is not dismissed within thirty (30) days,
(vii)a receiver or other official is appointed for Tenant or for a substantial
part of Tenant's assets or for Tenant's interests in this Lease,
(viii)any attachment or execution against a substantial part of Tenant's assets
or of Tenant's interests in this Lease remains unstayed or undismissed for a
period of more than ten (10) days,

19

--------------------------------------------------------------------------------



(ix)a substantial part of Tenant's assets or of Tenant's interest in this Lease
is taken by legal process in any action against Tenant, or
(x)Tenant fails to deliver any of the estoppel, Nondisturbance Agreement or
financial information in the time period required by this Lease;
then, in any such event, an Event of Default shall be deemed to exist and Tenant
shall be in default hereunder.
(b)    If an Event of Default shall occur, the following provisions shall apply
and Landlord shall have, in addition to all other rights and remedies available
at law or in equity, the rights and remedies set forth therein, which rights and
remedies may be exercised upon or at any time following the occurrence of an
Event of Default unless, prior to such exercise, Landlord shall agree in writing
with Tenant that the Event(s) of Default has been cured by Tenant in all
respects.
(c)    Acceleration of Rent. By notice to Tenant, Landlord shall have the right
to accelerate all Fixed Rent and all expense installments due hereunder and
otherwise payable in installments over the remainder of the Term, and, at
Landlord's option, any other Additional Rent to the extent that such Additional
Rent can be determined and calculated to a fixed sum; and the amount of
accelerated rent to the termination date, without further notice or demand for
payment, shall be due and payable by Tenant within five (5) days after Landlord
has so notified Tenant, such amount collected from Tenant shall be discounted to
present value using an interest rate of six percent (6%) per annum. Additional
Rent which has not been included, in whole or in part, in accelerated rent,
shall be due and payable by Tenant during the remainder of the Term, in the
amounts and at the times otherwise provided for in this Lease.
(d)    Notwithstanding the foregoing or the application of any rule of law based
on election of remedies or otherwise, if Tenant fails to pay the accelerated
rent in full when due, Landlord thereafter shall have the right by notice to
Tenant, (i) to terminate Tenant's further right to possession of the Premises
and (ii) to terminate this Lease under subparagraph (e) below; and if Tenant
shall have paid part but not all of the accelerated rent, the portion thereof
attributable to the period equivalent to the part of the Term remaining after
Landlord's termination of possession or termination of this Lease shall be
applied by Landlord against Tenant's obligations owing to Landlord, as
determined by the applicable provisions of subparagraphs (e) and (f) below.
(e)    Termination of Lease. By notice to Tenant, Landlord shall have the right
to terminate this Lease in accordance with the conditions in this section 19 as
of a date specified in the notice of termination and in such case, Tenant's
rights, including any based on any option to renew, to the possession and use of
the Premises shall end absolutely as of the termination date; and this Lease
shall also terminate in all respects except for the provisions hereof regarding
Landlord's damages and Tenant's liabilities arising prior to, out of and
following the Event of Default and the ensuing termination.
(f)    Following such termination and the notice of same provided above (as well
as upon any other termination of this Lease by expiration of the Term or
otherwise) Landlord immediately shall have the right to recover possession of
the Premises; and to that end, Landlord may enter the Premises and take
possession, without the necessity of giving Tenant any notice to quit or any
other further notice, with or without legal process or proceedings, and in so
doing Landlord may remove Tenant's property (including any improvements or
additions to the Premises which Tenant made, unless made with Landlord's consent
which expressly permitted Tenant to not remove the same upon expiration of the
Term), as well as the property of others as may be in the Premises, and make
disposition thereof in such manner as Landlord may deem to be commercially
reasonable and necessary under the circumstances.
(g)    Tenant's Continuing Obligations/Landlord's Reletting Rights. Unless and
until Landlord shall have terminated this Lease under subparagraph (e) above,
Tenant shall remain fully liable and responsible to perform all of the covenants
and to observe all the conditions of this Lease throughout the remainder of the
Term to the early termination date; and, in addition, Tenant shall pay to
Landlord, upon demand and as Additional Rent, the total sum of all costs,
losses, damages and expenses, including reasonable attorneys’ fees, as Landlord
incurs, directly or indirectly, because of any Event of Default having occurred.
(i)If Landlord either terminates Tenant's right to possession without
terminating this Lease or terminates this Lease and Tenant's leasehold estate as
above provided, then, subject to the provisions below, Landlord shall have the
unrestricted right to relet the Premises or any part(s) thereof to such
tenant(s) on such provisions and for such period(s) as Landlord may deem
appropriate. Landlord agrees, however, to use reasonable efforts to mitigate its

20

--------------------------------------------------------------------------------



damages, provided that Landlord shall not be liable to Tenant for its inability
to mitigate damages if it shall endeavor to relet the Premises in like manner as
it offers other comparable vacant space or property available for leasing to
others in the Project of which the Building is a part. If Landlord relets the
Premises after such a default, the costs recovered from Tenant shall be
reallocated to take into consideration any additional rent which Landlord
receives from the new tenant which is in excess to that which was owed by
Tenant.
(ii)Notwithstanding anything in this Lease to the contrary, in the Event of
Default under this Lease (including the filing of bankruptcy by or against
Tenant), all personal property of Tenant at the Building, shall become
Landlord’s property, shall constitute security of Tenant’s obligations under
this Lease and shall not be removed by Tenant from the Building.
(h)    Landlord's Damages.
(i)The damages which Landlord shall be entitled to recover from Tenant shall be
the sum of:
(A)all Fixed Rent and Additional Rent accrued and unpaid as of the termination
date; and
(B)(i) all costs and expenses incurred by Landlord in recovering possession of
the Premises, including removal and storage of Tenant's property, (ii) the costs
and expenses of restoring the Premises to the condition in which the same were
to have been surrendered by Tenant as of the expiration of the Term, and (iii)
the costs of reletting commissions; and
(C)all Fixed Rent and Additional Rent (to the extent that the amount(s) of
Additional Rent has been then determined) otherwise payable by Tenant over the
remainder of the Term as reduced to present value.
Less deducting from the total determined under subparagraphs (A), (B) and (C)
all Rent and all other Additional Rent to the extent determinable as aforesaid,
(to the extent that like charges would have been payable by Tenant) which
Landlord receives from other tenant(s) by reason of the leasing of the Premises
or part during or attributable to any period falling within the otherwise
remainder of the Term.
(ii)The damage sums payable by Tenant under the preceding provisions of this
paragraph (h) shall be payable on demand from time to time as the amounts are
determined; and if from Landlord's subsequent receipt of rent as aforesaid from
reletting, there be any excess payment(s) by Tenant by reason of the crediting
of such rent thereafter received, the excess payment(s) shall be refunded by
Landlord to Tenant, without interest.
(i)    Landlord may enforce and protect the rights of Landlord hereunder by a
suit or suits in equity or at law for the specific performance of any covenant
or agreement contained herein, and for the enforcement of any other appropriate
legal or equitable remedy, including, without limitation, injunctive relief, and
for recovery of consequential damages and all moneys due or to become due from
Tenant under any of the provisions of this Lease.
(j)    Landlord’s Right to Cure. Without limiting the generality of the
foregoing, if Tenant shall be in default in the performance of any of its
obligations hereunder, Landlord, without being required to give Tenant any
notice or opportunity to cure, may (but shall not be obligated to do so), in
addition to any other rights it may have in law or in equity, cure such default
on behalf of Tenant, and Tenant shall reimburse Landlord upon demand for any
sums paid or costs incurred by Landlord in curing such default, including
reasonable attorneys' fees and other legal expenses, together with interest at
10% per annum Rate from the dates of Landlord's incurring of costs or expenses.
(k)    Tenant further waives the right to any notices to quit as may be
specified in the Landlord and Tenant Act of Pennsylvania, Act of April 6, 1951,
as amended, or any similar or successor provision of law, and agrees that five
(5) business days’ notice shall be sufficient in any case where a longer period
may be statutorily specified.
(l)    Additional Remedies. In addition to, and not in lieu of any of the
foregoing rights granted to Landlord:
(i)INTENTIONALLY OMITTED.
(ii)WHEN THIS LEASE OR TENANT'S RIGHT OF POSSESSION SHALL BE TERMINATED BY
COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF
THIS LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS

21

--------------------------------------------------------------------------------



SOON AS THE TERM HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT
SHALL BE LAWFUL FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR
ENTERING IN ANY COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT
AGAINST TENANT AND ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO
DESIRES, A WRIT OF EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY
PRIOR WRIT OF PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER
SUCH ACTION SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE
POSSESSION OF THE PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT,
LANDLORD SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON
THE TERMINATION OF THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE
ACTION OR ACTIONS AS HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID
PREMISES.
In any action to confess judgment in ejectment, Landlord shall first cause to be
filed in such action an affidavit made by it or someone acting for it setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence, and if a true copy of this Lease
(and of the truth of the copy such affidavit shall be sufficient evidence) be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.
________ (INITIAL). TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT
HAS VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS RIGHTS
TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE FOREGOING PARAGRAPHS
REGARDING CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES THAT IN THE
EVENT OF DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING OBTAINING
POSSESSION PURSUANT TO A JUDGMENT BY CONFESSION AND ALSO OBTAINING A MONEY
JUDGMENT FOR PAST DUE AND ACCELERATED AMOUNTS AND EXECUTING UPON SUCH JUDGMENT.
IN SUCH EVENT AND SUBJECT TO THE TERMS SET FORTH HEREIN, LANDLORD SHALL PROVIDE
FULL CREDIT TO TENANT FOR ANY MONTHLY CONSIDERATION WHICH LANDLORD RECEIVES FOR
THE LEASED PREMISES IN MITIGATION OF ANY OBLIGATION OF TENANT TO LANDLORD FOR
THAT MONEY. FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD
AND LANDLORD'S COUNSEL FOR VIOLATION OF TENANT'S CONSTITUTIONAL RIGHTS IN THE
EVENT THAT JUDGMENT IS CONFESSED PURSUANT TO THIS LEASE.
(m)    Interest on Damage Amounts. Any sums payable by Tenant hereunder, which
are not paid after the same shall be due, shall bear interest from that day
until paid at the rate of twelve percent (12%) per annum, unless such rate be
usurious as applied to Tenant, in which case the highest permitted legal rate
shall apply ("Default Rate").
(n)    Landlord's Statutory Rights. Landlord shall have all rights and remedies
now or hereafter existing at law or in equity with respect to the enforcement of
Tenant's obligations hereunder and the recovery of the Premises. No right or
remedy herein conferred upon or reserved to Landlord shall be exclusive of any
other right or remedy, but shall be cumulative and in addition to all other
rights and remedies given hereunder or now or hereafter existing at law.
Landlord shall be entitled to injunctive relief in case of the violation, or
attempted or threatened violation, of any covenant, agreement, condition or
provision of this Lease, or to a decree compelling performance of any covenant,
agreement, condition or provision of this Lease.
(o)    Remedies Not Limited. Nothing herein contained shall limit or prejudice
the right of Landlord to exercise any or all rights and remedies available to
Landlord by reason of default or to prove for and obtain in proceedings under
any bankruptcy or insolvency laws, an amount equal to the maximum allowed by any
law in effect at the time when, and governing the proceedings in which, the
damages are to be proved, whether or not the amount be greater, equal to, or
less than the amount of the loss or damage referred to above.
(p)    No Waiver by Landlord. No delay or forbearance by Landlord in exercising
any right or remedy hereunder, or Landlord's undertaking or performing any act
or matter which is not expressly required to be undertaken by Landlord shall be
construed, respectively, to be a waiver of Landlord's rights or to represent any
agreement by Landlord to undertake or perform such act or matter thereafter.
Waiver by Landlord of any breach by Tenant of any covenant or condition herein
contained (which waiver shall be effective only if so expressed in writing by
Landlord) or failure by Landlord to exercise any right or remedy in respect of
any such breach shall not constitute a waiver or

22

--------------------------------------------------------------------------------



relinquishment for the future of Landlord's right to have any such covenant or
condition duly performed or observed by Tenant, or of Landlord's rights arising
because of any subsequent breach of any such covenant or condition nor bar any
right or remedy of Landlord in respect of such breach or any subsequent breach.
Landlord's receipt and acceptance of any payment from Tenant which is tendered
not in conformity with the provisions of this Lease or following an Event of
Default (regardless of any endorsement or notation on any check or any statement
in any letter accompanying any payment) shall not operate as an accord and
satisfaction or a waiver of the right of Landlord to recover any payments then
owing by Tenant which are not paid in full, or act as a bar to the termination
of this Lease and the recovery of the Premises because of Tenant's previous
default.
(q)    Landlord’s Lien. In addition to any applicable common law or statutory
lien, none of which are to be deemed waived by Landlord, Landlord shall have, at
all times, and Tenant hereby grants to Landlord, a valid lien and security
interest to secure payment of all rentals and other sums of money becoming due
hereunder from Tenant, and to secure payment of any damages or loss which
Landlord may suffer by reason of the breach by Tenant of any covenant, agreement
or condition contained herein, upon all goods, wares, equipment, fixtures,
furniture, improvements and other personal property of Tenant which may
hereafter be situated on the Premises, and all proceeds therefrom, and such
property shall not be removed therefrom without the consent of Landlord until
all arrearage in Rent as well as any and all other sums of money then due to
Landlord hereunder shall first have been paid and discharged and all the
covenants, agreements and conditions hereof have been fully complied with and
performed by Tenant. Landlord covenants and agrees to subordinate the lien
granted hereunder to any commercial lender or furniture, fixture or equipment
supplier from whom Tenant either leases or finances ("FFE Supplier") to which
Tenant grants a security interest. Upon the occurrence of an Event of Default by
Tenant, but subject to Tenant’s lender rights, if any, after the expiration of
all stated notice and cure periods, Landlord may, in addition to any other
remedies provided herein, peaceably enter upon the Premises and take possession
of any and all goods, wares, equipment, fixtures, furniture, improvements and
other personal property of Tenant situated on the Premises, without liability
for trespass or conversion, and sell the same at public or private sale, with or
without having such property at the sale, after giving Tenant reasonable notice
of time and place of any public sale or of the time after which any private sale
is to be made, at which sale Landlord or its assigns may purchase unless
otherwise prohibited by law. Unless otherwise provided by law, and without
intending to exclude any other manner of giving Tenant reasonable notice, the
requirement of reasonable notice shall be met if such notice is given in the
manner prescribed in Section 23 of this Lease at least five (5) days before the
time of sale. The proceeds from any such disposition, less all expenses
connected with the taking of possession, holding and selling of the property
(including reasonable attorney's fees and other expenses), shall be applied as a
credit against the indebtedness secured by the security interest granted in this
Section. Any surplus shall be paid to Tenant or as otherwise required by law;
and Tenant shall pay any deficiencies forthwith. Upon request by Landlord,
Tenant agrees to execute and deliver to Landlord a financing statement in form
sufficient to perfect the security interest of Landlord in the aforementioned
property and proceeds thereof under the provisions of the Uniform Commercial
Code in force in the Commonwealth of Pennsylvania. Notwithstanding the
foregoing, the parties acknowledge and agree that Tenant’s lender or FFE
Supplier may have superior rights to the property noted herein. Tenant shall use
its best efforts to obtain, within forty-five (45) days of the date hereof, a
waiver of all such rights from its lender in this regard, and, failing to obtain
such waiver, that Tenant shall use its best efforts to obtain from such lender,
the right to grant a subordinated lien to Landlord in such goods, second only to
the lien of such lender.
20.    SURRENDER. Tenant shall, at the end of the Term or sooner termination of
Tenant’s right to possession of the Premises, promptly vacate and surrender the
Premises in good order and condition and in conformity with the applicable
provisions of this Lease, including without limitation Section 9. Tenant shall
have no right to hold over beyond the expiration of the Term and if Tenant does
not vacate as required, Tenant’s occupancy shall not be construed to effect or
constitute anything other than a tenancy at sufferance. During any period of
occupancy beyond the expiration of the Term the amount of rent owed to Landlord
by Tenant shall automatically extend, at Landlord’s option, for an additional
month to month at one hundred-fifty percent (150%) of the sum of the Rent as
those sums are at that time calculated under the provisions of the Lease for the
first month of such period and thereafter at two hundred percent (200%) of the
sum of Rent as those sums are at that time calculated under the provision of the
Lease. The acceptance of Rent by Landlord or the failure or delay of Landlord in
notifying or evicting Tenant following the expiration or sooner termination of
the Term shall not create any tenancy rights in Tenant and any such payments by
Tenant may be applied by Landlord against its costs and expenses, including
attorneys’ fees, incurred by Landlord as a result of such holdover. The
provisions of this Section shall not constitute a waiver by Landlord of any
right of re-entry as set forth in this Lease; nor shall receipt of any Rent or
any other act in apparent affirmance of the tenancy

23

--------------------------------------------------------------------------------



operate as a waiver of Landlord’s right to terminate this Lease for a breach of
any of the terms, covenants, or obligations herein on Tenant’s part to be
performed. In addition to the foregoing, if Tenant fails to surrender the
Premises upon the expiration or sooner termination of this Lease, Tenant shall
indemnify, defend and hold harmless Landlord from all costs, loss, expense or
liability incurred as a result of such holdover, including without limitation,
claims made by any succeeding tenant and real estate brokers’ claims and
attorneys’ fees. At the end of the Term or sooner termination of Tenant’s right
to possession of the Premises, Tenant shall, at Landlord’s option, remove all
furniture, movable trade fixtures and equipment (including telephone, security
and communication equipment system wiring and cabling) in a good and workmanlike
manner so as not to damage the Premises or Building and in such manner so as not
to disturb other tenants in the Building. Tenant’s obligation to pay Rent and to
perform all other Lease obligations for the period up to and including the
expiration or earlier termination of this Lease, and the provisions of this
Section, shall survive the expiration or earlier termination of this Lease.
21.    RULES AND REGULATIONS. Tenant agrees that at all times during the Term of
this Lease (as same may be extended) it, its employees, agents, invitees and
licenses shall comply with all rules and regulations specified on Exhibit "C"
attached hereto and made a part hereof, together with all reasonable Rules and
Regulations as Landlord may from time to time promulgate provided they do not
increase the financial burdens of Tenant or unreasonably restrict Tenant's
rights under this Lease. Tenant's right to dispute the reasonableness of any
changes in or additions to the Rules and Regulations shall be deemed waived
unless asserted to Landlord within ten (10) business days after Landlord shall
have given Tenant written notice of any such adoption or change. In case of any
conflict or inconsistency between the provisions of this Lease and any Rules and
Regulations, the provisions of this Lease shall control. Landlord shall enforce
the Rules or Regulations equally in a non-discriminatory manner.
22.    GOVERNMENTAL REGULATIONS.
(a)    Tenant shall, in the use and occupancy of the Premises and the conduct of
Tenant's business or profession therein, at all times comply with all applicable
laws, ordinances, orders, notices, rules and regulations of the federal, state
and municipal governments, or any of their departments and the regulations of
the insurers of the Premises, Building and/or Project.
(b)    Without limiting the generality of the foregoing, Tenant shall (i)
obtain, at Tenant's expense, before engaging in Tenant's business or profession
within the Premises, all necessary licenses and permits including (but not
limited to) state and local business licenses or permits, and (ii) remain in
compliance with and keep in full force and effect at all times all licenses,
consents and permits necessary for the lawful conduct of Tenant's business or
profession at the Premises. Tenant shall pay all personal property taxes, income
taxes and other taxes, assessments, duties, impositions and similar charges
which are or may be assessed, levied or imposed upon Tenant and which, if not
paid, could be liened against the Premises or against Tenant's property therein
or against Tenant's leasehold estate.
(c)    Landlord shall be responsible for compliance with Title III of the
Americans with Disabilities Act of l990, 42 U.S.C. '12181 et seq. and its
regulations, (collectively, "ADA") (i) as to the design and construction of
exterior common areas (e.g. sidewalks and parking areas) and (ii) with respect
to the initial design and construction by Landlord of the Landlord's Work.
Except as set forth above in the initial sentence hereto, Tenant shall be
responsible for compliance with the ADA in all other respects concerning the use
and occupancy of the Premises, which compliance shall include, without
limitation (i) provision for full and equal enjoyment of the goods, services,
facilities, privileges, advantages or accommodations of the Premises as
contemplated by and to the extent required by the ADA, (ii) compliance relating
to requirements under the ADA or amendments thereto arising after the date of
this Lease and (iii) compliance relating to the design, layout, renovation,
redecorating, refurbishment, alteration, or improvement to the Premises made or
requested by Tenant at any time following completion of the Landlord's Work.
23.    NOTICES. Wherever in this Lease it is required or permitted that notice
or demand be given or served by either party to this Lease to or on the other
party, such notice or demand shall be duly given or served if in writing and
either: (i) personally served; (ii) delivered by pre-paid nationally recognized
overnight courier service (e.g., Federal Express) with evidence of receipt
required for delivery; (iii) forwarded by registered or certified mail, return
receipt requested, postage prepaid; or (iv) emailed with evidence of receipt and
delivery of a copy of the notice by first class mail; in all such cases
addressed to the parties at the addresses set forth in Section 1(r) above,
except that prior to the Commencement Date, notices to Tenant may be sent to the
attention of any employee or attorney of Tenant with whom Landlord negotiated
this Lease. Each such notice shall be deemed to have been given to or served
upon the party to which addressed on the date the same is delivered or delivery
is refused. Each party shall have the right to change its

24

--------------------------------------------------------------------------------



address for notices (provided such new address is in the continental United
States) by a writing sent to the other party in accordance with this Section,
and each party shall, if requested, within ten (10) days confirm to the other
its notice address. Notices from Landlord may be given by either an agent or
attorney acting on behalf of Landlord. Notwithstanding the foregoing, any notice
from Landlord to Tenant regarding ordinary business operations (e.g., exercise
of a right of access to the Premises, invoices, notice of maintenance activities
or Landlord access, a change in billing or notice address, estimated Operating
Expenses, reconciliation of Operating Expenses, rules and regulations, etc.) may
be given by written notice left at the Premises or delivered by regular mail,
facsimile, or electronic means (such as email) to any person at the Premises
whom Landlord reasonably believes is authorized to receive such notice on behalf
of Tenant without copies as specified herein.
24.    BROKERS. Landlord and Tenant each represents and warrants to the other
that such party has had no dealings, negotiations or consultations with respect
to the Premises or this transaction with any broker or finder other than the
Broker identified in Section 1; and that otherwise no broker or finder called
the Premises to Tenant's attention for lease or took any part in any dealings,
negotiations or consultations with respect to the Premises or this Lease. Each
party agrees to indemnify and hold the other harmless from and against all
liability, cost and expense, including attorney's fees and court costs, arising
out of any misrepresentation or breach of warranty under this Section.
25.    LANDLORD'S LIABILITY. Landlord's obligations hereunder shall be binding
upon Landlord only for the period of time that Landlord is in ownership of the
Building; and, upon termination of that ownership, Tenant, except as to any
default by Landlord or obligations which are then due and owing or which accrued
prior to termination of ownership of the Building and were not assumed by the
successor landlord, shall look solely to Landlord's successor in interest in the
Building for the satisfaction of each and every obligation of Landlord
hereunder. Landlord shall have no personal liability under any of the terms,
conditions or covenants of this Lease and Tenant shall look solely to the equity
of Landlord in the Building of which the Premises form a part for the
satisfaction of any claim, remedy or cause of action accruing to Tenant as a
result of the breach of any Section of this Lease by Landlord. In addition to
the foregoing, no recourse shall be had for an obligation of Landlord hereunder,
or for any claim based thereon or otherwise in respect thereof, against any
past, present or future trustee, member, partner, shareholder, officer,
director, partner, agent or employee of Landlord, whether by virtue of any
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise, all such other liability being expressly waived and released by
Tenant with respect to the above-named individuals and entities.
26.    Intentionally deleted.
27.    MISCELLANEOUS PROVISIONS.
(a)    Successors. The respective rights and obligations provided in this Lease
shall bind and inure to the benefit of the parties hereto, their successors and
assigns; provided, however, that no rights shall inure to the benefit of any
successors or assigns of Tenant unless Landlord's written consent for the
transfer to such successor and/or assignee has first been obtained or is not
required as provided in Section 10 hereof.
(b)    Governing Law. This Lease shall be construed, governed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
principles relating to conflicts of law.
(c)    Entire Agreement. This Lease, including the Exhibits and any Riders
hereto (which are hereby incorporated by this reference, except that in the
event of any conflict between the printed portions of this Lease and any
Exhibits or Riders, the term of such Exhibits or Riders shall control except for
the Rules and Regulations), supersedes any prior discussions, proposals,
negotiations and discussions between the parties and the Lease contains all the
agreements, conditions, understandings, representations and warranties made
between the parties hereto with respect to the subject matter hereof, and may
not be modified orally or in any manner other than by an agreement in writing
signed by both parties hereto or their respective successors in interest.
Without in any way limiting the generality of the foregoing, this Lease can only
be extended pursuant to the terms hereof, and in Tenant’s case, with the terms
hereof, with the due exercise of an option (if any) contained herein pursuant to
a written agreement signed by both Landlord and Tenant specifically extending
the Term. No negotiations, correspondence by Landlord or offers to extend the
Term shall be deemed an extension of the termination date for any period
whatsoever.
(d)    Time of the Essence. TIME IS OF THE ESSENCE IN ALL PROVISIONS OF THIS
LEASE, INCLUDING ALL NOTICE PROVISIONS TO BE PERFORMED BY OR ON BEHALF OF THE
PARTIES.

25

--------------------------------------------------------------------------------



(e)    Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than any payment of Fixed Rent or Additional Rent herein
stipulated shall be deemed to be other than on account of the earliest
stipulated Fixed Rent or Additional Rent due and payable hereunder, nor shall
any endorsement or statement or any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction. Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other right or remedy provided for in this
Lease, at law or in equity.
(f)    Intentionally Omitted.
(g)    Force Majeure. If by reason of strikes or other labor disputes, fire or
other casualty (or reasonable delays in adjustment of insurance), accidents,
orders or regulations of any Federal, State, County or Municipal authority, or
any other cause beyond Landlord’s reasonable control, Landlord is unable to
furnish or is delayed in furnishing any utility or service required to be
furnished by Landlord under the provisions of this Lease or is unable to perform
or make or is delayed in performing or making any installations, decorations,
repairs, alterations, additions or improvements, or is unable to fulfill or is
delayed in fulfilling any of Landlord’s other obligations under this Lease, no
such inability or delay shall constitute an actual or constructive eviction, in
whole or in part, or entitle Tenant to any abatement or diminution of Fixed
Rent, or relieve Tenant from any of its obligations under this Lease, or impose
any liability upon Landlord or its agents, by reason of inconvenience or
annoyance to Tenant, or injury to or interruption of Tenant’s business, or
otherwise. Notwithstanding the foregoing, interruptions to utilities shall be
governed by Paragraph 6(b) above.
(h)    Tenant Financial Information. As requested by Landlord (but not more than
once during any twelve month period unless a default has occurred under this
Lease or Landlord has a reasonable basis to suspect that Tenant has suffered a
material adverse change in its financial position or in the event of a sale,
financing, or refinancing by Landlord of all or any portion of the Project)
Tenant shall furnish to Landlord, Landlord’s Mortgagee, prospective mortgagee or
purchaser reasonably requested financial information: (i) a current, accurate,
complete and detailed balance sheet of Tenant (dated no more than thirty (30)
days prior to such delivery), a profit and loss statement, a cash flow summary
and all relevant accounting footnotes, all prepared in accordance with generally
accepted accounting principles consistently applied and certified by the Chief
Financial Officer of Tenant to be a fair and true presentation of Tenant's
current financial position; (ii) a current, accurate, complete and detailed
financial statements of Tenant audited by an independent certified public
accountant for the last applicable calendar year; and (iii) current bank
references for Tenant. Tenant agrees that its failure to strictly comply with
this Section shall constitute a material default by Tenant under this Lease.
Landlord shall keep all information provided hereunder strictly confidential.
(i)    Representations. Tenant represents and warrants that (a) Tenant is duly
organized, validly existing and legally authorized to do business in the
Commonwealth of Pennsylvania, and (b) the persons executing this Lease are duly
authorized to execute and deliver this Lease on behalf of Tenant. Landlord
represents and warrants to Tenant that: (a) Landlord is the owner of the
Building and the Project; (b) Landlord has the authority to enter into this
Lease; and (c) the person executing this Lease is duly authorized to execute and
deliver this Lease on behalf of Landlord.
(j)    Press Releases; Confidentiality. Landlord shall have the right, without
further notice to Tenant, to include general information relating to the Lease,
including Tenant’s name, the Building and the square footage of the Premises in
press releases relating to Landlord’s and its affiliates’ leasing activity.
Information relating to rates set forth in the Lease will not be released
without Tenant’s prior written consent. Tenant shall not issue, nor permit any
broker, representative, or agent representing Tenant in connection with the
Lease to issue, any press release or other public disclosure regarding the Lease
or any of the terms contained in the Lease (or any amendments or modifications
thereto), without the prior written approval of Landlord. The parties
acknowledge that the transaction described in the Lease (and any amendments and
modifications thereto) and the terms thereof are of a confidential nature and
shall not be disclosed except to such party’s employees, attorneys, accountants,
consultants, advisors, affiliates, and actual and prospective purchasers,
lenders, investors, subtenants and assignees (collectively, “Permitted
Parties”), and except as, in the good faith judgment of Landlord or Tenant, may
be required to enable Landlord or Tenant to comply with its obligations under
law or under rules and regulations of the Securities and Exchange Commission.
Neither party may make any public disclosure of the specific terms of the Lease,
except as required by law or as otherwise provided in this paragraph. In
connection with the negotiation of the Lease and the preparation for the
consummation of the transactions contemplated hereby, each party acknowledges
that it will have had access to confidential information relating to the other
party. Each party shall treat such information and shall cause its Permitted
Parties to treat such

26

--------------------------------------------------------------------------------



confidential information as confidential, and shall preserve the confidentiality
thereof, and not duplicated or use such information, except to Permitted
Parties.
(k)    Consent to Jurisdiction. Tenant hereby consents to the exclusive
jurisdiction of the state courts located in Montgomery County and to the federal
courts located in the Eastern District of Pennsylvania.
(l)    Captions. Marginal captions, titles or exhibits and riders and the table
of contents in this Lease are for convenience and reference only, and are in no
way to be construed as defining, limiting or modifying the scope or intent of
the various provisions of this Lease.
(m)    Gender. As used in this Lease, the word "person" shall mean and include,
where appropriate, an individual, corporation, partnership or other entity; the
plural shall be substituted for the singular, and the singular for the plural,
where appropriate; and the words of any gender shall mean to include any other
gender.
(n)    Counterparts; Electronic Transmittal. This Lease may be executed in any
number of counterparts, each of which when taken together shall be deemed to be
one and the same instrument. Upon Tenant’s receipt of two (2) executed original
counterparts of this Lease from Landlord, Tenant shall provide Landlord with one
(1), fully executed original of this Lease. The parties acknowledge and agree
that notwithstanding any law or presumption to the contrary, the exchange of
copies of this Lease and signature pages by electronic transmission shall
constitute effective execution and delivery of this Lease for all purposes, and
signatures of the parties hereto transmitted electronically shall be deemed to
be their original signature for all purposes.
(o)    No Merger. There shall be no merger of this Lease or of the leasehold
estate hereby created with the fee estate in the Premises or any part thereof by
reason of the fact that the same person, firm, corporation, or other legal
entity may acquire or hold, directly or indirectly, this Lease of the leasehold
estate and the fee estate in the Premises or any interest in such fee estate,
without the prior written consent of Landlord’s Mortgagee.
(p)    Recordation of Lease. A party shall not record this Lease without the
written consent of the other party.
(q)    Severability. If any provisions of this Lease shall be held to be
invalid, void or unenforceable, the remaining provisions hereof shall in no way
be affected or impaired and such remaining provisions shall remain in full force
and effect.
(r)    No Partnership. Landlord does not, in any way or for any purpose, become
a partner of Tenant in the conduct of its business, or otherwise, or joint
venturer or a member of a joint enterprise with Tenant. This Lease establishes a
relationship solely of that of a landlord and tenant.
(s)    No Presumption Against Drafter. Landlord and Tenant understand, agree,
and acknowledge that: (i) this Lease has been freely negotiated by both parties;
and (ii) that, in the event of any controversy, dispute, or contest over the
meaning, interpretation, validity, or enforceability of this Lease, or any of
its terms or conditions, there shall be no inference, presumption, or conclusion
drawn whatsoever against either party by virtue of that party having drafted
this Lease or any portion thereof.
(t)    Landlord’s Consent. Under no circumstances shall Landlord be liable to
Tenant for any failure or refusal to grant its consent when consent is required
hereunder. Tenant shall not claim any money damages by way of setoff,
counterclaim or defense, based on any claim that Landlord unreasonably withheld
its consent, in which case Tenant’s sole and exclusive remedy shall be an action
for specific performance, injunction or declaratory judgment.
(u)    Change of Building/Project Name. Landlord reserves the right at any time
and from time to time to change the name by which the Building and/or Project is
designated.
(v)    Calculation of Time. In computing any period of time prescribed or
allowed by any provision of this Lease, the day of the act, event or default
from which the designated period of time begins to run shall not be included.
The last day of the period so computed shall be included, unless it is a
Saturday, Sunday or a legal holiday, in which event the period runs until the
end of the next day which is not a Saturday, Sunday, or legal holiday. Unless
otherwise provided herein, all Notices and other periods expire as of 5:00 p.m.
(local time in Newtown Square, Pennsylvania) on the last day of the Notice or
other period.

27

--------------------------------------------------------------------------------



(w)    No Offer. The submission of the Lease by Landlord to Tenant for
examination does not constitute a reservation of or option for the Premises or
of any other space within the Building or in other buildings owned or managed by
Landlord or its affiliates. This Lease shall become effective as a Lease only
upon the execution and legal delivery thereof by both parties hereto.
(x)    WAIVER OF TRIAL BY JURY. LANDLORD AND TENANT WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT
MATTER OF THIS LEASE. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY
MADE BY TENANT AND TENANT ACKNOWLEDGES THAT NEITHER LANDLORD NOR ANY PERSON
ACTING ON BEHALF OF LANDLORD HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. TENANT
FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO
BE REPRESENTED) IN THE SIGNING OF THIS LEASE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD
THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. TENANT FURTHER ACKNOWLEDGES
THAT IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER
PROVISION AND AS EVIDENCE OF SAME HAS EXECUTED THIS LEASE.
(y)    Quiet Enjoyment. Provided Tenant has performed all of the terms and
conditions of this Lease, including the payment of Fixed Rent and Additional
Rent, to be performed by Tenant, Tenant shall peaceably and quietly hold and
enjoy the Premises for the Term, without hindrance from Landlord, or anyone
claiming by through or under Landlord under and subject to the terms and
conditions of this Lease and of any mortgages now or hereafter affecting all of
or any portion of the Premises.
28.    OFAC/PATRIOT ACT COMPLIANCE. Each party hereto represents and warrants to
the other that such party is not a party with whom the other is prohibited from
doing business pursuant to the regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of the Treasury, including those parties
named on OFAC’s Specially Designated Nationals and Blocked Persons List. Each
party hereto is currently in compliance with, and shall at all times during the
Term remain in compliance with, the regulations of OFAC and any other
governmental requirement relating thereto. Each party hereto shall defend,
indemnify and hold harmless the other from and against any and all claims,
damages, losses, risks, liabilities and expenses (including reasonable
attorneys' fees and costs) incurred by the other to the extent arising from or
related to any breach of the foregoing certifications. The foregoing indemnity
obligations shall survive the expiration or earlier termination of this Lease.
29.    EARLY TERMINATION OPTION.
(a)    Tenant shall have a one-time right to terminate the Lease (“Early
Termination Option”), effective as of the last day of the ninety-eighth (98th)
calendar month of the initial Term (“Early Termination Date”), provided Tenant
(i) is not then in an Event of Default nor has ever been in an Event of Default
of any monetary obligations under the Lease , (ii) gives Landlord not less than
fifteen (15) months prior written notice, and (iii) pays to Landlord, at the
time of said notice, the Early Termination Payment (as hereinafter defined).
Failure to provide written notice and payment within the prescribed time frame
will be considered by Landlord, without the necessity of additional notice, as a
waiver of this right to terminate. Tenant acknowledges and agrees that the Early
Termination Payment is not a penalty and is fair and reasonable compensation to
Landlord for the loss of expected rentals from Tenant over the remainder of the
scheduled Term. If Tenant timely and properly exercises this Early Termination
Option in accordance with this provision, the Lease and the Term shall come to
an end on the Early Termination Date with the same force and effect as if the
Term were fixed to expire on such date, and the terms and provisions of Section
20 shall apply.
(b)    The “Early Termination Payment” shall be equal to the unamortized costs
on a straight-line basis over the Term with interest at eight and four tenths
percent (8.4%)) of: (A) brokerage commissions and attorneys’ fees paid by
Landlord in connection with the Lease; (B) total cost incurred by Landlord for
improvements to the Premises in connection with the Lease; and (C) any Fixed
Rent abated with respect to the Premises for any Abatement Period. The amount of
the Early Termination Payment shall be confirmed in writing by Landlord
following the Commencement Date, within thirty (30) days after written request
from Tenant to Landlord. The estimated amount of the Early Termination Payment
is $1,084,633.21. If Tenant exercises the Expansion Option pursuant to Section
31 of this Lease and/or Right of First Offer pursuant to Section 32 of the
Lease, then the Early Termination Payment shall include the unamortized costs on
a straight-line basis over the Term with interest at eight and four tenths
percent (8.4%)) of: (A)

28

--------------------------------------------------------------------------------



brokerage commissions and attorneys’ fees paid by Landlord in connection with
the Expansion Space and/or First Offer Space; (B) total cost incurred by
Landlord for improvements to the Expansion Space and/or First Offer Space; and
(C) any Fixed Rent abated with respect to the Expansion Space and/or First Offer
Space for any free Fixed Rent period.
(c)    The Early Termination Option is personal to the original-named Tenant and
any Affiliate of the original-named Tenant and may only be exercised by the
original-named Tenant or such Affiliate, as the case may be.
30.    RENEWAL OPTION.
(a)    Provided Tenant is the original-named tenant hereunder, Tenant is neither
in an Event of Default at the time of exercise nor has Tenant ever committed an
Event of Default (irrespective of the fact that Tenant cured such default) of
any monetary obligations under the Lease, which amount exceeded at any one time
more than three months of Fixed Rent at the initial rental rate, Tenant or an
Affiliate is fully occupying the Premises and the Lease is in full force and
effect, Tenant or an Affiliate shall have the right to renew the Lease for one
(1) consecutive term of five (5) years beyond the end of the initial Term
(“Renewal Term”). Tenant shall furnish written notice of intent to renew at
least twelve (12) months prior to the expiration of the initial Term, failing
which such renewal right shall be deemed waived; time being of the essence. The
terms and conditions of the Lease during the Renewal Term shall remain unchanged
except that: (i) the annual Fixed Rent for the Renewal Term shall be equal to
the Fair Market Rent (as defined below) and Landlord shall have no obligation to
perform any improvements to the Premises. All factors regarding Additional Rent
shall remain unchanged and no Tenant allowance shall be provided in the absence
of further written agreement by the parties. Notwithstanding anything to the
contrary herein, Tenant shall have no right to renew the Lease other than or
beyond the one (1), five (5) year Renewal Term described in this Section.
(b)    For purposes of the Lease, “Fair Market Rent” shall mean the fixed rent,
for comparable space, as established by Landlord or as mutually agreed by
Landlord and Tenant after Landlord’s receipt of Tenant’s notice of intent to
renew. Landlord shall notify Tenant of the applicable Fair Market Rent as
determined by Landlord within fifteen (15) days after receipt of Tenant’s notice
of intent to renew. In determining the Fair Market Rent, Landlord shall take
into account applicable measurement and the loss factors, applicable lengths of
lease term, differences in size of the space demised, the location of the
Building and comparable buildings, amenities in the Building and comparable
buildings, the ages of the Building and comparable buildings, differences in
base years or stop amounts for Recognized Expenses and tax escalations and other
factors normally taken into account in determining Fair Market Rent. The Fair
Market Rent shall reflect the level of improvement to be made by Landlord to the
space and the Recognized Expenses under the Lease. If Landlord and Tenant cannot
agree on the Fair Market Rent within fifteen days of Tenant’s receipt of
Landlord’s determination, the Fair Market Rent shall be established by the
following procedure: (i) Tenant and Landlord shall agree on a single MAI
certified appraiser who shall have a minimum of ten (10) years’ experience in
real estate leasing in the market in which the Premises is located; (ii)
Landlord and Tenant shall each notify the other (but not the appraiser), of its
determination of such Fair Market Rent and the reasons therefor; (iii) during
the next seven (7) days both Landlord and Tenant shall prepare a written
critique of the other’s determination and shall deliver it to the other party;
and (iv) on the tenth (10th) day following delivery of the critiques to each
other, Landlord’s and Tenant’s determinations and critiques (as originally
submitted to the other party, with no modifications whatsoever) shall be
submitted to the appraiser, who shall decide whether Landlord’s or Tenant’s
determination of Fair Market Rent is more correct. The determinations so chosen
shall be the Fair Market Rent. The appraiser shall not be empowered to choose
any number other than the Landlord’s or Tenant’s. The fees of the appraiser
shall be paid by the non-prevailing party.
(c)    Notwithstanding anything herein to the contrary, Tenant acknowledges and
agrees that it shall be bound to the Renewal Term, subject only to the
determination of Fair Market Rent, upon delivery to Landlord of the
aforementioned notice of intent to renew, and Tenant further agrees to execute
ten (10) months prior to the expiration of the then expiring Term hereof, an
appropriate amendment to the Lease, in form and content satisfactory to both
Landlord and Tenant, in their respective reasonable judgments, memorializing the
extension of the Term hereof for the Renewal Term.
31.    EXPANSION OPTION.
(a)    Provided Tenant is neither in an Event of Default at the time of exercise
nor has Tenant ever incurred an Event of Default (irrespective of the fact that
Tenant cured such Event of Default) of any monetary obligations under the Lease,
Landlord shall notify Tenant with regard to that certain 3,162 rentable square
foot space in the Building

29

--------------------------------------------------------------------------------



commonly known as Suite 120 (“Expansion Space”) as shown on Exhibit “G”,
attached hereto and incorporated herein, if and when a potential tenant becomes
interested in the Expansion Space. Landlord shall have an affirmative obligation
to first offer to Tenant the lease of the Expansion Space on the terms set forth
below.
(b)    In the event that Landlord is required to offer such Expansion Space to
Tenant pursuant to this Section, Landlord shall provide notice to Tenant on the
Expansion Terms (as hereinafter defined). In any event, the Expansion Space
shall be leased by Tenant pursuant to this Section for a term which would be
coterminous with the Term of the initial Premises. Tenant shall have ten (10)
business days following Landlord’s delivery of such notice within which to
accept such terms in writing to Landlord, time being of the essence.
(c)    For purposes hereof, the “Expansion Terms” shall be defined as: if the
Expansion Space is leased to Tenant pursuant to this Section the Expansion Terms
shall be as follows: (A) the Fixed Rent for the Expansion Space shall be the
same Fixed Rent as then is applicable for the initial Premises on a per square
foot basis and shall escalate at the same rate and timing as set forth in
Section 1 hereof; (B) Tenant shall be entitled to a free Fixed Rent period
calculated as follows: a fraction which shall be the total number of months of
the Abatement Period divided by the total Term of the initial Premises
(excluding any extension or renewal term) the product of which shall be
multiplied by the total number of months of the Term of the Lease of the
Expansion Space and (C) Landlord shall provide to Tenant an improvement
allowance for the Expansion Space equal to the amount on a per rentable square
foot as the initial Premises (excluding, however, those costs for the initial
Premises related to the above ceiling improvements) (“Improvement Allowance”),
which share of the Improvement Allowance shall be calculated as follows: a
fraction, which shall be the remaining Term for the initial Premises divided by
138, the product of which shall be multiplied by the Improvement Allowance and
which will be referred to as the "Expansion Space Improvement Allowance." The
improvement allowance shall be used by Tenant to complete physical improvements
to the Expansion Space as mutually agreed to by Landlord and Tenant and which
allowance shall be fully utilized or forfeited by Tenant on the date that is
twelve (12) months following the delivery of possession of the Expansion Space
to Tenant.
(d)    Should Tenant accept such terms as are specified by Landlord, the parties
shall negotiate the terms of an amendment to the Lease, to memorialize their
agreement. In the absence of any further agreement by the parties, such
additional space shall be delivered with the improvements that are mutually
agreed to by Landlord and Tenant performed by Landlord and Rent shall commence
upon such delivery of the additional space to Tenant. If Tenant shall not accept
Landlord’s terms within such ten (10) business day period, or if the parties
shall not have executed and delivered a mutually satisfactory lease amendment
within thirty (30) days next following Landlord’s original notice under this
Section, then Tenant’s rights to lease such space shall lapse and terminate, and
Landlord may, at its discretion, lease such space on such terms and conditions
as Landlord shall determine. Tenant’s rights hereunder shall not include the
right to lease less than all of the space identified in Landlord’s notice.
(e)    Nothing contained in this Section is intended nor may anything herein be
relied upon by Tenant as a representation by Landlord as to the availability of
the Expansion Space within the Building at any time. Tenant’s rights hereunder
shall continue throughout the Term hereof (or any extension of the Term) until
the final three (3) years of the Term, provided that Tenant first-above named
(or its successors by merger or consolidation) shall remain in occupancy of not
less than one hundred percent (100%) of the Premises originally demised
hereunder. In the event that Tenant should not exercise its option under this
Section 31 and Landlord leases it to another tenant, then Tenant shall have a
right of first offer if and when the Expansion Space becomes available during
the Term (or any extension of the Term) on the terms set forth above.
(f)    Notwithstanding anything to the contrary, the terms and conditions of
this Section and, after the initial leasing of the Expansion Space to any
tenant(s), Tenant's expansion right shall not apply to (i) any space that is
subject to any renewal, expansion, or other option heretofore or hereafter given
or granted to any existing occupant of the Building, (ii) any space where
Landlord has permitted any then-existing tenant to renew or extend its lease
(either by the execution of a new lease or by an amendment to its existing
lease) with respect to such space, whether or not such lease contains an option
to do so or (iii) any space recaptured by Landlord from a tenant as a result of
Landlord exercising its right to do so upon receiving a request to sublease from
such tenant.
(g)    Landlord shall not be liable for any failure of a prior tenant to vacate
such space upon the expiration of its lease term, and in the event of any such
holding over, the obligations of Landlord and Tenant under this Section shall be
suspended during the period of holding over and until Landlord can deliver
possession of such space to Tenant.

30

--------------------------------------------------------------------------------



Landlord shall use reasonable efforts to recover possession as soon as possible
and upon such recovery, Landlord shall deliver possession thereof to Tenant.
32.    RIGHT OF FIRST OFFER.
(a)    Provided Tenant is neither in an Event of Default at the time of exercise
nor has Tenant ever incurred an Event of Default (irrespective of the fact that
Tenant cured such Event of Default) of any monetary obligations under the Lease
and subject to the existing rights of other tenants within the Building,
Landlord shall notify Tenant with regard to rentable square foot space on the
first (1st) floor of the Building that is or Landlord expects to become vacant
and available for lease (“First Offer Space”), except that the First Offer Space
shall exclude the Expansion Space.
(b)    In such notice Landlord shall propose to Tenant the basic economic terms
upon which Landlord would be prepared to entertain the negotiation of an
amendment to the Lease with which the parties would add the First Offer Space to
the description of the “Premises”, which economic terms shall include the
estimated date that the First Offer Space shall be available for delivery and
the Fixed Rent (which shall be the Fair Market Rent for such space), whereupon
Tenant shall have ten (10) business days next following Landlord’s delivery of
such notice within which to accept such terms, time being of the essence. Should
Tenant accept such terms as are specified by Landlord, the parties shall
negotiate the terms of an amendment to the Lease, to memorialize their
agreement. In the absence of any further agreement by the parties, such
additional space shall be delivered in “AS -IS” condition, and Rent for such
additional space shall commence on that date which is ninety (90) days after
delivery of the First Offer Space to Tenant. If Tenant shall not accept
Landlord’s terms within such ten (10) business day period, or if the parties
shall not have executed and delivered a mutually satisfactory lease amendment
within thirty (30) days next following Landlord’s original notice under this
Section, then Tenant’s rights to lease such space shall lapse and terminate, and
Landlord may, at its discretion, lease such space on such terms and conditions
as Landlord shall determine. Tenant’s rights hereunder shall not include the
right to lease less than all of the space identified in Landlord’s notice.
(c)    Nothing contained in this Section is intended nor may anything herein be
relied upon by Tenant as a representation by Landlord as to the availability of
the First Offer Space within the Building at any time. Tenant’s rights hereunder
shall continue throughout the Term hereof (or any extension of the Term) until
the final three (3) years of the Term, provided that Tenant first-above named
(or its successors by merger or consolidation) shall remain in occupancy of not
less than one hundred percent (100%) of the Premises originally demised
hereunder.
(d)    In the event Landlord and Tenant cannot agree on the amount of the Fair
Market Rent for the First Offer Space, Tenant may accept Landlord’s terms
subject only to the determination of Fair Market Rent for the First Offer Space
which shall be determined as provided in Section 30(b) above. While the Fair
Market Rent is being determined, Tenant shall pay Fixed Rent for the First Offer
Space as determined by Landlord. Once the Fair Market Rent has been determined,
Tenant shall begin paying Fixed Rent in accordance with such determination and
if such rent is lower than the amount determined by Landlord, Landlord will
credit Tenant’s future payments of Fixed Rent for the First Offer Space by the
amount of such over payment.
(e)    Notwithstanding anything to the contrary, the terms and conditions of
this Section and Tenant's expansion right shall not apply to (i) any space that
is subject to any renewal, expansion, or other option heretofore or hereafter
given or granted to any existing occupant of the Building, (ii) any space where
Landlord has permitted any then-existing tenant to renew or extend its lease
(either by the execution of a new lease or by an amendment to its existing
lease) with respect to such space, whether or not such lease contains an option
to do so or (iii) any space recaptured by Landlord from a tenant as a result of
Landlord exercising its right to do so upon receiving a request to sublease from
such tenant.
(f)    Landlord shall not be liable for any failure of a prior tenant to vacate
such space upon the expiration of its lease term, and in the event of any such
holding over, the obligations of Landlord and Tenant under this Section shall be
suspended during the period of holding over and until Landlord can deliver
possession of such space to Tenant. Landlord shall use reasonable efforts to
recover possession as soon as possible and upon such recovery, Landlord shall
deliver possession thereof to Tenant.




[Remainder of page left intentionally blank.]

31

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first above written.


LANDLORD:
BRANDYWINE OPERATING PARTNERSHIP, LP
By: Brandywine Realty Trust, its general partner






By: /s/ DANIEL PALAZZO             
Name: Daniel Palazzo
Title:VP Asset Management


TENANT:
INOVIO PHARMACEUTICALS, INC.








By: /s/ J. JOSEPH KIM          
Name: J. Joseph Kim
Title: President and CEO









EXHIBITS
EXHIBIT "A" -    SPACE PLAN OF PREMISES
EXHIBIT "B" -    FORM OF COLT
EXHIBIT "C" -    RULES AND REGULATIONS
EXHIBIT "D" -    CLEANING SPECIFICATIONS
EXHIBIT “E” -    LANDLORD WORK
EXHIBIT “F” -     ELECTRIC CHARGING SPECIFICATIONS
EXHIBIT “G”-    EXPANSION SPACE


The submission of this Lease for examination and negotiation does not constitute
an offer to lease, or a reservation of, or an option for, the Premises. This
Lease shall not become effective unless and until executed and delivered by both
Landlord and Tenant. Any modifications made to this Lease after Landlord’s
execution shall not be effective unless and until Landlord has initialed such
modifications. Landlord’s execution and delivery of this Lease shall constitute
an offer to Tenant to lease the Premises on the condition that Tenant executes
and delivers to Landlord one (1) fully executed original of this Lease on or
before February 28, 2014 unless a later date is accepted by Landlord, which
acceptance shall be evidenced by Landlord’s initialing here: _________
(“Tenant’s Execution Deadline”).


If Landlord does not receive one (1) fully executed original of this Lease on or
before Tenant’s Execution Deadline, then Landlord’s offer to lease the Premises
to Tenant shall be deemed rescinded.







32

--------------------------------------------------------------------------------



EXHIBIT "A"
SPACE PLAN
(Floor plan has been omitted)

33

--------------------------------------------------------------------------------



EXHIBIT "B"
FORM OF COLT


[exhibit.jpg]





34

--------------------------------------------------------------------------------



[inoviolease022414fina_image2.jpg]

35

--------------------------------------------------------------------------------



[inoviolease022414fina_image3.jpg]

36

--------------------------------------------------------------------------------



[inoviolease022414fina_image4.jpg]

37

--------------------------------------------------------------------------------



[inoviolease022414fina_image5.jpg]

38

--------------------------------------------------------------------------------



EXHIBIT “D”
CLEANING SPECIFICATIONS


DAILY
Empty Trash and Recycle
Empty shredded paper bins
Remove Spots/Spills from Carpet
Remove Visible Debris/Litter from Carpet
Spot Clean Desks and Tables
Straighten Chair – Furniture
Turn Off Lights
WEEKLY
Dust Desks and Computer Monitors
Vacuum Carpet
Clean Wastebaskets
Clean Light Fixtures and Vents
Clean Telephones
Clean Walls, Switch Plates and Baseboards
Dust File Cabinets, Partitions and Bookshelves
Clean Chairs
Clean Glass Walls
Clean Doors
Clean Tables
Dust Pictures and Surfaces Over 5’
Dust Window Sills, Ledges and Radiators
Spot Clean Side Light Glass


RESTROOM CLEANING SPECIFICATIONS
DAILY
Sinks
Floors
Counters
Trash Receptacle
Toilet/Urinals
Dispensers
Door
Spot Clean Walls
Spot Clean Partitions
    

39

--------------------------------------------------------------------------------



WEEKLY
Dust Lights
Dust Surfaces Over 5’
Ceiling Vents
Clean Walls
Clean Partitions


FLOOR CARE SPECIFICIATIONS


DAILY
Spot Clean Carpet
WEEKLY
Burnish Polished Surfaces


MONTHLY
Machine Scrub Restroom Floors
Scrub and Recoat Copy Room Floors
Scrub and Recoat Kitchenette Floors


ONCE EVERY FOUR MONTHS
Shampoo Conference Room Carpets
YEARLY
Strip and Refinish all vinyl tile


THESE SPECIFICATIONS ARE SUBJECT TO CHANGE WITHOUT NOTICE.
THE COST FOR ANY CLEANING OVER AND ABOVE THE STANDARD CLEANING SPECIFICATIONS IS
TO BE BORNE BY THE TENANT.

40

--------------------------------------------------------------------------------



EXHIBIT “E”
LANDLORD’S WORK
1.Certain Definitions.
(a)“Architect” means the architect or space planner, if any, engaged by Landlord
to prepare and/or review the Plans.
(b)“Building Standard” means the quality and quantity of materials, finishes and
workmanship specified from time to time by Landlord as being standard for
leasehold improvements at the Building or for other areas at the Building, as
applicable. Landlord expressly acknowledges that, as part of the Building
Standard, Landlord shall provide bolt slot grid, 2’ x 2’ lay-in beveled tegular
Ultima ceiling tiles, lay-in basket fixtures, cherry doors and mecho shades.
(c)“Initial Plans” means the plans attached hereto as Exhibit A and the standard
pricing notes prepared by Nelson dated January 8, 2014 and revised January 10,
2014.
(d) “Landlord’s Work” means the improvements, alterations and other physical
additions to be made or provided to; constructed, delivered or installed at; or
otherwise acquired for the Premises in accordance with the Plans. Any provision
of this Exhibit to the contrary notwithstanding, the Landlord’s Work shall not
include Tenant’s Equipment.
(e)“Plans” means collectively the Initial Plans and the Construction Drawings
(as hereinafter defined). Landlord acknowledges that Landlord shall cause
Architect to prepare the Plans at Landlord’s expense.
(f)“Punch List Work” means the list of items to be generated by Tenant within
three (3) days after Tenant’s pre-occupancy inspection of the Premises that do
not materially affect Tenant’s ability to use the Premises for the Permitted
Uses.
(g)“Substantial Completion” or “Substantially Completed” means the date on which
the Landlord’s Work has been completed except for Punch List Work to the extent
that the Premises may be occupied by Tenant for its Permitted Uses and Landlord
has obtained a final inspection approval and/or a temporary or permanent
certificate of occupancy from the applicable local governing authority.
Notwithstanding the foregoing, issuance of such permanent or temporary
certificate of occupancy may be conditioned upon Tenant’s installation of its
equipment, racking, cabling or furniture or completion of any other work or
activity in the Premises for which Tenant is responsible. In such event, if the
governmental authority will not issue the temporary or permanent certificate of
occupancy, or schedule an inspection of the Landlord’s Work due to Tenant’s
failure to complete any work, installation or activity (including the
installation of the Tenant’s Equipment), then the Landlord’s Work shall be
deemed Substantially Completed without Landlord having obtained the temporary or
permanent certificate of occupancy and correspondingly, the Commencement Date
shall be established.
(h)“Tenant Delay” means that, in whole or in part, Landlord is delayed in
Substantially Completing any Landlord’s Work that Landlord is required to
design, construct, install or otherwise provide or in obtaining any permit(s) or
certificate(s) that Landlord is required to obtain under the Lease or this
Exhibit as a result of any of the following: (a) Tenant’s failure to timely
provide the Construction Information as required hereunder; (b) Tenant’s failure
to furnish plans and specifications or provide any other reasonably requested
information or approvals related to the furtherance of Landlord’s Work within
five (5) business days following Landlord’s written request to Tenant for the
same; (C) Tenant material changes, including any Change Orders (as hereinafter
defined), (notwithstanding Landlord’s approval of such changes) to the Plans;
(c) Tenant changes to the Construction Information (as hereinafter defined)
given to the Architect in connection with the Architect’s preparation of the
Construction Drawings; (d) Tenant requests non-Building Standard improvements,
materials, finishes or installations; (e) delays caused by any governmental or
quasi-governmental authorities arising from the Landlord’s Work being designed
to include items or improvements not typically found in the office space of
other comparable buildings in the market in which the Building is located but
only if requested by Tenant as a change to Construction Information or
Construction Plans; (f) Tenant materially interferes with the work of Landlord
or contractor including, without limitation, during any pre-commencement entry
period; or (g) Tenant fails to fully and timely comply with the terms of this
Exhibit.
(i)“Tenant’s Equipment” means any telephone, telephone switching, telephone and
data cabling, furniture, computers, servers, Tenant’s trade fixtures and other
personal property to be installed by or on behalf of Tenant in the Premises.

41

--------------------------------------------------------------------------------



(j) “Tenant’s Representative” means Thomas Kim, whose email address is
tkim@inovio.com. All correspondence and information to be delivered to Tenant
with respect to this Exhibit shall be delivered to Tenant’s Representative.
(k)“Work” means the labor and materials required for any demolition,
construction, acquisition, installation and finishing of the Landlord’s Work.
2.Plans.
(a)Construction Drawings. On or before March 1, 2014, Tenant shall submit
sufficient information, including, without limitation, Tenant’s finish
selections, mechanical loads, electrical loads and locations, furniture plans
and special lighting and use requirements, if any (collectively, the
“Construction Information”), to, and as required by Architect to enable the
Architect to prepare and deliver to Landlord complete construction and permit
drawings for the Landlord’s Work no later than March 14, 2014 (“Construction
Drawings”).
(b)Change Orders. Tenant shall have the right to make changes to the Plans
provided: (i) such changes are approved in writing by Landlord, which approval
shall not be unreasonably withheld (“Change Order”); and (ii) Tenant reimburses
Landlord for the net costs to Landlord (including any delays) arising from
Tenant’s change(s) to the Plans, including all costs to modify the plans and
obtain any modified approvals in connection therewith (collectively, “Additional
Costs”). Tenant shall reimburse Landlord for the Additional Costs within ten
(10) business days after Tenant’s receipt of an invoice from Landlord for the
Additional Costs.
3.Performance of Work.
(a)Allocation. Except to the extent that the Plans or this Exhibit provide that
Tenant will perform a portion of the Landlord’s Work, Landlord will cause the
Landlord’s Work to be made, constructed or installed in a good and workmanlike
manner substantially in accordance with the Plans. Except as set forth in
Section 4 hereof, Landlord shall obtain all permits required in connection with
the Landlord’s Work, at Landlord’s expense.
(b)Building Standards. Except as expressly set forth in the Plans, Landlord will
cause the Landlord’s Work to be constructed or installed to Building Standards;
provided, however, Landlord shall have the right to substitute comparable
non-Building Standard materials, fixtures, finishes and items for Building
Standard materials, fixtures finishes and items to the extent that such Building
Standard materials, fixtures, finishes and items are not readily available.
4.Fire-Life Safety; Cabling. Any Landlord’s Work relating to the Building fire
and life safety systems shall be performed by Landlord’s fire and life safety
subcontractor, at Landlord's expense. Tenant shall be solely responsible for the
ordering, delivery and installation of Tenant’s Equipment in compliance with all
Laws. Tenant shall coordinate the installation of Tenant’s Equipment (including
cabling) at the Premises with contractor’s performance of the Landlord’s Work.
Subject to Landlord's reasonable approval, Tenant may use the vendor of its
choice for such installation. Tenant shall contact the municipality in which the
Building is located for specific installation requirements and shall comply with
all local rules and regulations and shall obtain and pay for any and all
required permits in connection therewith. Tenant's requirements for installing
voice and data cabling in commercial offices in Plymouth Township are outlined
in detail by the Code Enforcement Office for Plymouth Township. This information
is available on-line at www.plymouthtownship.org or by calling the Plymouth
Township Code Enforcement Office at 610-277-4104. Tenant shall provide Landlord
with its signed and sealed Tele/Data drawings and a copy of its contract with
the Tele/Data vendor retained by Tenant no later than two (2) weeks after
signing the Lease. Tenant's failure to timely provide the foregoing information
to Landlord shall be considered a Tenant Delay hereunder.
5.Cooperation. Tenant and Tenant’s Representative shall cooperate with Landlord,
Architect and the contractor to promote the efficient and expeditious completion
of the Landlord’s Work.
6.Punch List. Landlord will diligently pursue completion of any Punch List Work
and Landlord will make reasonable efforts to complete all such Punch List Work
within thirty (30) days after the Commencement Date. Upon completion of the
Punch List Work, it shall be presumed that all of the Landlord’s Work shall be
free from defects in materials or workmanship. Landlord shall obtain from its
general contractor(s) a commercially customary one (1)-year warranty for the
Landlord’s Work and Landlord shall make claim under such warranties on behalf of
Tenant, to the extent necessary.

42

--------------------------------------------------------------------------------



7.Tenant Delay. If the Landlord’s Work are delayed in being Substantially
Completed as a result of Tenant Delay then the Commencement Date of the Lease
(and the corresponding payment of Rent) shall be accelerated by the number of
days of such Tenant Delay. Landlord shall have no obligation to expend any
funds, employ any additional labor, contract for overtime work or otherwise take
any action to compensate for any Tenant Delay.
8.Early Access. Tenant shall have reasonable access to the Premises prior to the
Commencement Date during construction of the Landlord’s Work at such time(s) as
are reasonably practical as determined by the general contractor in light of the
construction schedule for the completion of the Landlord’s Work (“Early Access”)
to coordinate installation of Tenant’s wiring and equipment, provided such
access does not materially interfere with or materially delay the Landlord’s
Work. All insurance, waiver and indemnity provisions of the Lease shall be in
full force and effect during Early Access. Tenant shall ensure that its
phone/data, security and other vendors comply with all applicable Laws and pull
their permits and perform their work in conjunction with the Landlord’s Work so
as not to materially delay the Landlord’s Work and any and all inspections
therefor. Any material delay resulting from Early Access, including without
limitation due to a Tenant vendor’s work materially delaying Landlord’s ability
to obtain its permits, shall be deemed a Tenant Delay.

43

--------------------------------------------------------------------------------



EXHIBIT “F”
ELECTRIC CHARGING SPECIFICATIONS




•
Manufactured by Clipper Creek

•
Model #HCS-40

•
7.4 kW

•
NEMA 4 enclosure for installation in every environment

•
Landlord shall install a 40-amp electrical line for the charging station






44

--------------------------------------------------------------------------------



EXHIBIT “G”
EXPANSION SPACE

45